Case 8:17-cv-00885-JVS-KES Document 56-1 Filed 09/30/19 Page 1 of 84 Page ID
                                 #:1146


   1   Stuart M. Richter (CA 126231)
  2    s tuart.richter@kattenlaw. com
       Gregory S. Korman (CA 216931)
   3   gregory.korman@kattenlaw.com
  4    Paul A. Grammatico (CA 246380)
       p aul. grammatico @kattenlaw. com
   5   KATTEN MUCHIN ROSENMAN LLP
       515 S. Flower St., Suite 1000
  6
       Los Angeles, CA 90071-2212
  7    Telephone: 213.443.9017
       Facsimile: 213.443.9001
  8
  9    Attorneys for defendant, Allied Interstate, LLC
 10                           UNITED STATES DISTRICT COURT
 11                         CENTRAL DISTRICT OF CALIFORNIA
 12    Henry Mendoza                                    Case No. 8:17-cv-00885-JVS-KES
                                                        Flon. James V. Selna
 13
                     Plaintiff,
 14           v.                                        Declaration of Paul A. Grammatico in
       Allied Interstate, LLC,                          Support of Allied Interstate, LLC’s
 15                                                     Opposition to Plaintiff’s Motion for
 16                  Defendant.                         Partial Summary Judgment
 17                                                     [Filed Concurrently with Memorandum
 18                                                     of Points and Authorities in Opposition,
                                                        Statement of Genuine Disputes
 19                                                     Pursuant to Local Rule 56-3, and
 20                                                     Evidentiary Objections to Plaintiff s
                                                        Motion]
 21
 22                                                     Date:                 October 21, 2019
                                                        Time:                 1:30 p.m.
 23                                                     Place:                Courtroom IOC
 24
                                                        Complaint Filed:      May 19,2017
 25                                                     Trial Date:           December 10, 2019
 26
 27
 28

       Declaration of Paul Grammatico in Support of Opposition to Plaintiff’s Motion for Partial Summary
                                                  Judgment
Case 8:17-cv-00885-JVS-KES Document 56-1 Filed 09/30/19 Page 2 of 84 Page ID
                                 #:1147


   1                        DECLARATION OF PAUL A. GRAMMATICQ
  2          I, Paul A. Grammatico, hereby declare:
  3           1.     I am an attorney at law, licensed to practice before all of the courts of the
  4    State of California and admitted to practice before this Court. I am an associate in the
  5    law firm of Katten Muchin Rosenman LLP, counsel of record for defendant Allied
  6    Interstate, LLC (Allied”). I make this declaration in support of Allied’s Opposition to
  7    Plaintiffs Motion for Partial Summary Judgment. I have personal knowledge of the
  8    facts set forth herein which I know to be true and correct and, if called as a witness, I
  9    could and would competently testify with respect thereto.
 10          2.      On August 19, 2019, I appeared at the offices of Katten Muchin
 11    Rosenman, LLP, 100 Spectrum Center Drive, Suite 1050, Irvine, California 92618,
 12    where I participated in the deposition of plaintiff, Henry Mendoza, before a duly
 13    authorized court reporter. Attached as Exhibit A to this declaration are true and
 14    correct copies of relevant excerpts from the deposition of Mr. Mendoza as identified
 15    in Allied’s Statement of Genuine Disputes Pursuant to Local Rule 56-3 served
 16    concurrently with this declaration.
 17          3.      On or about April 23, 2018, Allied served written discovery in this action
 18    on the Plaintiff consisting of interrogatories, requests for admissions, and requests for
 19    production. True and correct copies of the interrogatories served on Plaintiff are
 20    attached hereto as Exhibit B.
 21          4.      On or about June 10, 2018, Plaintiff served responses to the
 22    interrogatories (set one) and the requests for admissions (set one). Attached as Exhibit
 23    C to tliis declaration are true and correct copies of relevant excerpts from Plaintiff s
 24    discovery responses as identified in Allied’s Statement of Genuine Disputes
 25    Pursuant to Local Rule 56-3 served concurrently with this declaration. With regard
 26    to Response to Interrogatory No. 9, Plaintiff stated that he would “supplement
 27    this response upon further discovery.” Plaintiff never supplemented this response.
 28

       Declaration of Paul Grammatico in Support of Opposition to Plaintiff’s Motion for Partial Summary
                                                  Judgment
Case 8:17-cv-00885-JVS-KES Document 56-1 Filed 09/30/19 Page 3 of 84 Page ID
                                 #:1148


   1          5.      Plaintiff submitted two audio recordings with his Motion for Partial
   2   Summary Judgment as Exhibit D. I have listened to both of these recordings. I
   3   caused the recordings to be transcribed by the word processing department at
   4   Katten Muchin Rosenman LLP. I listened to the recordings and compared them
   5   to the transcriptions. The transcriptions accurately reflect the statements made on
   6   each of the calls. Attached hereto as Exhibit D is a true and accurate transcript of
  7    the first call. Attached hereto as Exhibit E is a true and accurate transcript of the
  8    second call.
  9          6.       At Plaintiff s deposition, Plaintiff s setdement agreement with Synchrony
 10    Bank was marked as Exhibit No. 4. A true and correct copy of this exhibit as it was
 11    introduced at the deposition is attached hereto as Exhibit F. Plaintiff refers to this
 12    settlement agreement at No. 28 of his Statement of Uncontroverted Facts.
 13          I declare under penalty of perjury of the laws of California and the United States
 14    that the foregoing is true and correct.
 15    September 30, 2019.
 16
                                                     Paul A. Grammatico
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                       2
       Declaration of Paul Grammatico in Support of Opposition to Plaintiff’s Motion for Partial Summary
                                                  Judgment
Case 8:17-cv-00885-JVS-KES Document 56-1 Filed 09/30/19 Page 4 of 84 Page ID
                                 #:1149


                             CERTIFICATE OF SERVICE
                 Henry Mendoza v. Allied Interstate, LLC and Synchrony Bank
                                Case No: 8:17-cv-00885-JVS-KES

STATE OF CALIFORNIA, COUNTY OF LOS ANGELES

        I am a resident of the State of California, over the age of eighteen years, and not a party
to the within action. My business address is Katten Muchin Rosenman LLP, 515 S. Flower
Street, Suite 1000, Los Angeles, CA 90071. On September 30, 2019,1 served the foregoing
documents described as:

 DECLARATION OF PAUL A. GRAMMATICO IN SUPPORT OF ALLIED
  INTERSTATE, LLC’S OPPOSITION TO PLAINTIFF’S MOTION FOR
               PARTIAL. SUMMARY JUDGMENT

      X        I electronically filed the foregoing document using the CM/ECF system which
               automatically sends notification of such filing to all counsel of record and or
               parties in this case.

               BY ELECTRONIC MAIL. A PDF copy of the foregoing document was
               transmitted on this date via electronic mail to the address(es) listed below:
                                           tegan@pricelawgroup. com
                                            alla@pricelawgroup.com
                                              prosen@jamsadr.com
                                               ewu@jamsadr.com

               BY U.S. MAIL. I am readily familiar with the firm’s practice of collecting and
               processing correspondence for mailing. Under that practice, it would be
               deposited with the U.S. Postal Service on the same day with postage thereon
               fully prepaid at Los Angeles, California in the ordinary course of business to the
               address listed below:

                 Lauren Tegan Rodkey                      Alla Gulchina, Esq.
                 Price Law Group APC                      Price Law Group, APC
                 6345 Balboa Boulevard Suite 247           86 Hudson Street
                 Encino, CA 91316                         Hoboken, NJ 07030
                 818-600-5526                             T: (818) 600-5566
                 Fax: 818-600-5426                        F: (818) 600-5466


        I declare that I am employed in the office of a mer      of the bar of this Court and whose
direction the service was made.

       Executed on September 30, 2019, at Los Angeles,
Case 8:17-cv-00885-JVS-KES Document 56-1 Filed 09/30/19 Page 5 of 84 Page ID
                                 #:1150




                        EXHIBIT A
Case 8:17-cv-00885-JVS-KES Document 56-1 Filed 09/30/19 Page 6 of 84 Page ID
                                 #:1151




                                    Kelli Norden and Associates
                                    C o u r t      R e. p o r t e. r s
                                    5!O.3’O.775i plume J10.<?20.79» rax
                                         W. Okjmpic Soiilevard Suite
                                    Los Angeles. CaIiIornia 9Q0e-1-
                                    krK3$keiknas'den.t."<.e-n xvwwAehinordenxc.nn




                                  In the Matter Of:

                                    MENDOZA

                                             vs

                                       ALLIED




                            HENRY MENDOZA
                                  August 19, 2019




                        Case No: 8:17-CV-00885-JVS-KES
Case 8:17-cv-00885-JVS-KES Document 56-1 Filed 09/30/19 Page 7 of 84 Page ID
                                 #:1152



                           DEPOSITION OF HENRY MENDOZA



     1                    UNITED STATES DISTRICT COURT

     2                  CENTRAL DISTRICT OF CALIFORNIA

     3

     4

     5   HENRY MENDOZA,                               )
                                                      )
     6                    Plaintiff                   )
                                                      )   Case No.
     7       vs .                                     )   8:17-CV-00885-JVS-KES
                                                      )
     8   ALLIED INTERSTATE,    LLC,                   )
                                                      )
     9                    Defendant                   )
                                                      )
    10

    11

    12

    13                    (Pages 1 - 31 and 53 - 158)

    14

    15

    16                           DEPOSITION OF:

    17                           HENRY MENDOZA

    18                     Monday,    August 19,                  2019

    19

   20

   21

   22

   23    Reported oy:                                                   "■ ...............

   24    J'ana Chaudhry                CERTIFIED COPY
         CSR No. 10845                <_____ ...............................................J
   25



                Kelli Norden And Associates, A Regal Corporation                                1
           310.820.7733  I  www.kellinorden.com I   FAX: 310.820.7933
Case 8:17-cv-00885-JVS-KES Document 56-1 Filed 09/30/19 Page 8 of 84 Page ID
                                 #:1153

     Case 8:17-cv-00885-JVS-KES        Document 52-2 Filed 09/18/19 Page 9 of 113    Page ID
                                               #:451
                                       DEPOSITION OF HENRY MENDOZA




                                         quest



                                                 s yo




                          So i             object to the

                some

                 oat                              ques
                                       ood.



                      t




                                                                      ’endants m the

                                                         noerst                    case

                      ne was           arc j

                            ation was

                                 ect




                          oet a 1                                           '3 S




                 Q.       Okay.



                                                                                          14
Case 8:17-cv-00885-JVS-KES Document 56-1 Filed 09/30/19 Page 9 of 84 Page ID
                                 #:1154

    Case 8:17-cv-00885-JVS-KES Document 52-2 Filed 09/18/19 Page 10 of 113              Page ID
                                        #:452
                                            DEPOSITION OF HENRY MENDOSA




    r\
     J        2
                      in connection with that?
                                    1
                            A.     Correct.

              3             Q.     Okay.     In the arbitration with Synchrony, did

                  |   ycv   give a deposition like this?

                            A.     No,   not in person.
             6              Q.     Not in person.            Did you give a different type
             7        of deposition?

             8              A.     I don’t — I don’t remember.             I don't think
             9        sc.

         10                 Q.     Okay.
         1   I              A.     No.

         -t z               Q.     All right.        So we'll come back L. O L113 t .

                                   All right.        I'm going to have - - I'm going to

         14           mar k this item as Exhibit 1.

         _L ».)                    (Whereupon,       Defendant's Exhibit 1 was

         16                        marked for identification.)

         1 '7         BY MR.     GRAMMATICO:

         18                 Q.                               Exhibit 1 is titled "Amended

         19                      of Deposition of
         on           Production of Documents.          ft




                                  Mr. Mendoza,        have you seen this documer



                                   (Document reviewed by the deponent.)

                                         DE PONEN1      Yes,     I believe so.

                      / / /
Case 8:17-cv-00885-JVS-KES Document 56-1 Filed 09/30/19 Page 10 of 84 Page ID
                                  #:1155

     Case 8:17-cv-00885-JVS-KES Document 52-2 Filed 09/18/19 Page 12 of 113 Page ID
                                 CONFIDENTIAL                      ITION OF HENRY MENDOZA

                                                                                                                            I
                                                                                                                            I



                          *                                                                               ied

             your                                                                                               8

         4                            a re erne



         6
         7                             D

         8   BY MR .          GRAMMATTCO;
         o           A
                     w          Before you,           marked as Exhibit 4,                      is a documen t

     10      ant it led "C on f i den t i a 1 Settlement Agreement."                                        Is this
     1       that s e 111 e m c n t a g r e e:

                               MR.     HAMMOUD:           Objection;           the document speaks

             for i t s e 1 f.

     .1.4                       You

                                                            Yes .

         b

                    Q                                                             you about

         3                                                                                                Sc on

     19      page                                 o     a date         HR XG      It       says December

    20              2018                              O X? s * s                       ,•_/ • or* -z- /
                                                                                       H


             nas your

             there.



                    S.2

                    A          Yes



                                                 ■A                                                                   '.J
                    Kelli Norden And Associates, A  Regal Corporation
               310.820.7733  1  www.kellinorden.cow   I  FAX: 310.820.7933
Case 8:17-cv-00885-JVS-KES Document 56-1 Filed 09/30/19 Page 11 of 84 Page ID
                                  #:1156

      Case 8:17-cv-00885-JVS-KES   Document 52-2 Filed 09/18/19 Page 13 of 113         Page ID
                                            #:455
                            CONFIDENTIAL DEPOSITION OF HENRY MENDOZA



                   Q                         7                        look at the

           z   "Recitals"       section,

           3                                     that

           4       A.     Yes
           R       w                                                     ct ion        you

           6                               read it

           7
           8   BY MR

           9       0
                   w. ♦            you recta

     10            'I



     11            Q      Now,

    12                                              rd accounts,     and those credit

    13                             are                  ' s two JCPenney accounts,

     14                                                 there'

    15         and there's a TJX account

    16                    1>O


    17             A

    18                           here's one of my

    19         have so many

    20             A.     r OI    various reasons.               P          at different

    21         scores
    z-.   /y
                   Q      And                                                     or

    23         business

    24             A.

    25             Q.                Nov?,       which of these accounts are you



                                 ■lorcien And Associates, A Regal Corporation                    40
                                 J   |   www.kellinorden.com I   FAX: 310.820.7933
Case 8:17-cv-00885-JVS-KES Document 56-1 Filed 09/30/19 Page 12 of 84 Page ID
                                  #:1157

     Case 8:17-cv-00885-JVS-KES Document 52-2 Filed 09/18/19 Page 14 of 113 Page ID
                                         #:456
                          CONFIDENTIAL DEPOSITION OF KENRY MENDOZA



           1




                                                    •zs



                      A ..


                      Q.

          6                                               D




                                                                      I ’ in n o t u n de r s t a n d i

          9                       W          about the

     10
                                                              T I



                                                          u                                               or

     13          WS u2 L                     A.l.                     S   the two

               correct

     1b              A.        vOX X- ©0 t- »

     16                        Are you also s                                                                  '1 A n
                                                                                                               X ■v' 4 -   Vi    t* K
                           »

     17        th*   O t J ler three account:                         7


     18              /a t      No.
                     n
                     y-i   *                                   C. S             bO      rv

     90                               V               you                                           at Sec                      3,
                                                                          4“   QOhV Q
      -t                                                                       O  y



    22                                    Do yc

    23               A

                                                                          see                "a n
    9 *        "Settlement
Case 8:17-cv-00885-JVS-KES Document 56-1 Filed 09/30/19 Page 13 of 84 Page ID
                                  #:1158

      Case 8:17-cv-00885-JVS-KES Document 52-2 Filed 09/18/19 Page 15 of 113 Page ID
                                          #:457
                           CONFIDENTIAL DEPOSITION OF HENRY MENDOZA



                       A.     Yes.

                          ♦   Have you read t i ; .1. O s e c t i o n b e f o r e ?
                        A «
                       .i'l   Yes.

                              Now,    in connect ion with your settles ent with

                       hr on y,    wer e you paid 22, 016 dollars and                 62   cents?

                                                                           aocumei



                                             er that.




                                      zaMMO JD:




     £ .£                     NR.    GRAMMATICO:        Okay

     14                       MR. HAMMOOD:         If you

     15        doc ament ,        that's fine.
     •’>   c
                              MR.    GRAMMATICO:        Okay

     17        i   3 tract h rn no*c ho                  j t*.                in other woras

     18        I' m   not objecting to your obje

     IS        you ' re i nstrueting him not to ans w e r

    20                        Court reporter,         can y ou

     21        que st ion

     22                       (The record was read

     23                       Q.     Now,    in connecti on                •zo jr

    24                        settlement with Synch ror

    25                        paid 22,016 dollars a



           —
                         Ke Hi Norden. And Associates
                      0.32 0 .7733 |  wwv’.kellinorden
Case 8:17-cv-00885-JVS-KES Document 56-1 Filed 09/30/19 Page 14 of 84 Page ID
                                  #:1159

     Case 8:17-cv-00885-JVS-KES Document 52-2 Filed 09/18/19 Page 16 of 113 Page ID
                                         #:458
                          CONFIDENTIAL DEPOSITION OF HENRY MENDOZA




                Q.      You can answer.

                .A.     It does speak for itself *               I don't understand

           if you’re — you' re asking me a qu estion directly,                   if

           that’s what. —

                Q.      I'm aski ng if you were — this document says

           you 'were paid 22, 016 dollars and 62 cents in connection

           with the settleme nt agreement.                 Is that true or false?

                A.      T ru e .
                O             vnn v: ere,      in fact,   pai d that amount of

           money?

                        MR.    HAMM OUD:       Objection;    asked and answered

           and the document speaks for itself •

           BY MR.     GRAMMATICO

                Q.     You can sn swcr *

                A.      True.

                Q.     Okay.       T hank you.

                       Okay.       L ook at Section 3. b.         Do you see that,

          where it says "Account Credits and Account Closure"?

                A.     Yes.

                                     st’de r         neadin.a,   there

                                                                          ana
Case 8:17-cv-00885-JVS-KES Document 56-1 Filed 09/30/19 Page 15 of 84 Page ID
                                  #:1160

     Case 8:17-cv-00885-JVS-KES Document 52-2 Filed 09/18/19 Page 18 of 113                Page ID
                          CONFIDENTIAL DEPOSITION OF HENRY MENDOZA

                    r
           1            under seal.             Is that acceptable?

           2                           MR.      HAMMOUD:     Okay.

                                       MR.      GRAMMATICO:     And also,   like I said,
           4            there              RX irticular provision in the protective order
           c;
                        once you see the transcript,                 you can designate it as

           0            such.

          7                           All right.           Was there a question pending?

          8                           bli's ♦   HAMMOUD:     I believe you were talking
          Q             about --

     10                                (Whereupon,         a discussion was held
     1J- 1.i*
                                      off the record.)

     12                 BY MR.      GRAMM ATICO:

     13                       /"X     So little "i" says:
                              w*

     14                                          "Syn ch ron y will apply an
     1 -’A                            acc ount credit of 1,043 dollars and

     16                               52 cents to Claimant’s 3032 JCP

     17                               6. C C ount.”

     18                               Do you see where .it says that,          Mr.   Mendoza?

     19                               MR.       HAMMOUD:    Objection;   the document speaks

    20                  f o i? i t self.
                                      «P u p
    21                                          DEPONENT:     Yes.

    22                  BY MR.      GRAMM ATICO:

    23                       Q»       AZKA 1Y"i* X.X.
                                                 H did Synchrony apply that particular

    24                  credit V
     r-                                         HAMMOUD:    Objection;   the document speaks
    zD                                MR.

    __          i
                               Kelli Norden And Associates/ A Regal Corporation
                          310.820.7733  I  www.kellinorden.com   1 FAX: 310.820.7933
Case 8:17-cv-00885-JVS-KES Document 56-1 Filed 09/30/19 Page 16 of 84 Page ID
                                  #:1161

      Case 8:17-cv-00885-JVS-KES Document 52-2 Filed 09/18/19 Page 19 of 113                                 Page ID
                                         #:461
                           CONFIDENTIAL DEPOSITION OF HENRY MENDOZA



               for it,sei

          2                    THE DEPONENT
                                             t r-n
          3                                      X.z W




          4               Q.                       And now look at little heading                              t Vv‘ o

          □c    l   t tie                 m 1.



                    6     document.              It says:




                                                                                sj V




      11                                                                          tha

      12                                                                                                    speaks

      13       or

      14                       THE        DEPONENT
                               a yhp. rp t r'p. »
     15        BY MR

     1o                 Q.                                           a pp 1 y t h a t pa r t. i c u .1 a r

     17
     1 g

         a
     q1. J/                                                                                     M 4     H
                        Q.                                                                        L f       look at

     20                        last sentence.                    1

     21                                     "If th

     22                                                   3.   zero balance,           the

     23                                              Vv


     24

     25                 z~\.   y   e s.
Case 8:17-cv-00885-JVS-KES Document 56-1 Filed 09/30/19 Page 17 of 84 Page ID
                                  #:1162



                             DEPOSITION OF HENRY MENDOZA



      1              THE DEPONENT:     If it: states on there, I
      2   believe so.
      3   BY MR. GRAMMATICO:
      4        Q.    Okay.   When did this account become
      5   delinquent?
      6        A.    You want a specific time frame?       Year?   I can
     7    give you a year.
      8        Q.    I'd like you to be as specific as you can be
      9   without guessing.
    10         A.    2015, 2016.     The end of 2015, beginning of
    11    2016.
    12         Q.    Okay.   And did you receive collection calls on
    13    this account?
    14        A.     Yes.
    15         Q.    And who made those collection calls?
    16        A.     I believe from that particular store, you
    17    know, creditor.     I don't know if it was a direct call
    18    or -- unless they stated it was once I answered.
    19        Q.     Okay.   So I guess my question is:      Do you know
    20    if it was one entity or multiple entities?
    21        A.     I can say I believe it's one, but it depends,
    22    because I know how -- once -- I believe it's one, a
    23    whole -- so I don't know who it is, but I'm sure it's
    24    from the company that represents that firm trying to
    25    collect.


                 Kelli Norden And Associates, A Regal Corporation          62
            310.820.7733  |  wwvj.kellinorden.com i  FAX: 310.820.7933
Case 8:17-cv-00885-JVS-KES Document 56-1 Filed 09/30/19 Page 18 of 84 Page ID
                                  #:1163



                                DEPOSITION OF HENRY MENDOZA



      1        Q.      Okay.    Do you recall when you received those
      2   collect! on calls?
      3        A.      In that period of time, without looking at the
      4   call log or anything like that, no.           I would have to —
      5   I know I received them.
      6        Q.      Do you know how many you received?
      7        A.      Not many.
      8        Q.      Not many?
      9        A.      Not many compared to...
    10         Q.      Not many -- go ahead.      Finish your sentence.
    11         A.      Not many compared to what I'm -- the complaint
    12    is about *
    13         Q.      Okay.    And do you know how many it was?
    14         A.      I would assume a few,     every other day,   if
    15    that.
    16         Q.      Okay.    And do you know when the calls started?
    17         A.      Can you repeat it?
    18         Q.      Do you know when the collection calls on the
    19    Walmart account started?
    20         A.      Again,   same thing,   in that period of time, end

    21    of '15,   '16.
    22         Q.      Do you know how long the calls went on for?
    23         A.      I believe a few months as well.
    24         Q.      Okay.
    25                 All right.     I'm going to have the court



                 Kelli Norden /And Associates, A Regal Corporation        63
            310.820.7733  I  www.kellin.orden.com  I  FAX: 310.820.7933
Case 8:17-cv-00885-JVS-KES Document 56-1 Filed 09/30/19 Page 19 of 84 Page ID
                                  #:1164



                            DEPOSITION OF HENRY MENDOZA



      1   reporter mark this document as Exhibit Number 6.
      2              (Whereupon,   Defendant's Exhibit 6 was
      3             marked for identification.)
      4   BY MR. GRAMMATICO:
     5         Q.    For the record, this document is from CIR Law
      6   Offices International.      It's dated May 9th,    2016.    It
     7    refers to the creditor as Synchrony Bank,        and the re
     8    line says "Walmart Credit Card."
      9             Mr. Mendoza, have you seen this letter before?
    10         A.   Yes.
    11         Q.   And I'll submit to you that this is also one
    12    of the documents that you produced in discovery.           Were
    13    you aware of that?
    14         A.   Yes.
    15         Q.   Okay.    When is the first time you read this
    16    letter?
    17         A.   Must have been about -- in May, when it was
    18    sent out to me.
    19         Q.   So approximately May 9th, 2016?
    20         A.   Around that time.
    21         Q.   Did you respond to the letter?
    22         A.   No.
    23         Q.   And is it your belief that you received the
    24    letter approximately May 9th,      2016?
    25              MR. HAMMOUD:     Objection; the document speaks



                 Kelli Norden And Associates, A Regal Corporation           64
            310.820.7733  I  wwvj.kellinorden.com i  FAX: 310.820.7933
Case 8:17-cv-00885-JVS-KES Document 56-1 Filed 09/30/19 Page 20 of 84 Page ID
                                  #:1165



                               DEPOSITION OF HENRY MENDOZA



      1    for itself.
      2               THE DEPONENT:     Yes, around that time.
      3               MR. GRAMMATICO:      I don't think it speaks to
      4   when he received it; right?         That's just the date.
      5               MR. HAMMOUD:     I put my objection on file, and
      6   then you continue; right?
      7               MR. GRAMMATICO:      No, I understand.   I'm just
      8   pointing that out.
      9   BY MR. GRAMMATICO:
     10        Q.     Okay.    So let's just go through the letter
     11   quickly.     If you look at the second sentence in the
    12    body of the letter, it says:
    13                        "Our client claims that you
    14                have a delinquent balance as stated
    15                above.    Unless you notify this
    16                office within 30 days after
    17                receiving this notice that you
    18                dispute the validity of this debt
    19                or any portion thereof, this office
    20                will assume this debt is valid."
    21                Do you see that?
    22         A.     Yes.
    23         Q.     And did you respond to the letter and dispute
    24    the debt -- I'm sorry.        I'm going to ask a better
    25    question.


                 Kelli Norden And Associates, A Regal Corporation         65
            310.820.7733  I  www.kellinorden.com  |  FAX: 310.820.7933
Case 8:17-cv-00885-JVS-KES Document 56-1 Filed 09/30/19 Page 21 of 84 Page ID
                                  #:1166



                              DEPOSITION OF HENRY MENDOZA



      1              You earlier testified that you did not respond
      2   to the 1 etter; correct?
      3        A.    Correct.
      4        Q.    All right.     Now,   the letter is essentially
      5   cl a iming that you’re delinquent on this particular
      6   credit card.       Were you delinquent on this card?
      7        A.    Yes.
      8        Q.    And -- all right.      Now, you'll notice that the
      9   letter is from a debt collector.         It's from a

     10   third-party, which is CIR Law Offices International.
     11              Do you see that?
    12         A.    Yes.
    13         Q.    Did this particular company make
    14    debt-collection calls to you?
    15         A.    I couldn't tell you for certain.
    16         Q.    You could not -- I'm sorry.
    17         A.    I could not tell you for certain.
    18         Q.    You could not tell me for certain?
    19         A.    Yeah.
    20         Q.    Okay.    Why can't you?
    21         A.    I'm not quite sure.       If they actually left
    22    messages, then I believe they — if they left messages
    23    and they're on the phone, then yes.         But if they didn't
    24    leave any messages and they called,        I wouldn't be able
    25    to tell you.



                 Kelli Norden And Associates, A Regal Corporation         66
            310.820.7733  I  www.kellinorden.com I   FAX: 310.820.7933
Case 8:17-cv-00885-JVS-KES Document 56-1 Filed 09/30/19 Page 22 of 84 Page ID
                                  #:1167



                              DEPOSITION OF HENRY MENDOZA



               Q.     Well, you would be able to tell from looking
      2   at your phone records, wouldn't you?
      3        A.     If the number would come up.      Sometimes I
      4   would have numbers that don't come up.            Some of them
      5   would leave messages, some of them would not.            Some of
      6   them were automated,      some of them were not,      so...
      7        Q.     So you're saying that sometimes the number
      8   wouldn't show up on your phone when they called?
      9        A.     Sometimes, yes.
     10        Q.     With regard to this particular debt
     11   collector -- right? -- CIR Law Offices International,
     12   do you recall ever speaking on the phone with this debt

    13    collector?
    14         A.     No,   I do not.
    15         Q.     Other than this particular letter, are you
    16    aware of any other communications you've had with this
    17    particular debt collector?
    18         A.     Well, unless they called — I'm not sure if

    19    that would be considered communication — and it wasn't
    20    answered.
    21         Q.     Well,   I guess when I say "communications" I
    22    mean -- you said earlier that you don't have any
    23    recollection of speaking on the phone with these
    24    people; correct?
    25         A.     Correct.



                 Kelli Norden And Associates, A Regal Corporation            67
            310.820.7733  I  www.kellinorden.com  I  FAX: 310.820.7933
Case 8:17-cv-00885-JVS-KES Document 56-1 Filed 09/30/19 Page 23 of 84 Page ID
                                  #:1168



                               DEPOSITION OF HENRY MENDOZA



      1        Q.    And was there any other type of
      2   correspondence?        For instance, did you write a letter
      3   to them?
      4        A.    No,     I did not write a letter.
      5        Q.    All right.      That's what I was talking about
      6   when I meant other communications.          I meant other than
      7   on the phone.       Would you have communicated with them in
      p   some other way?
      9        A.    I understand.      No.
    10         Q.    Okay.     All right.     Do you remember ever
    11    speaking on the phone with Synchrony regarding this
    12    parti ciliar account?
    13         A.    Yes .
    14         Q.    How many times do you remember speaking on the
    15    phone with Synchrony about this account?
    16         A.    At least two times.
    17         Q.    At least two times?
    18         A.    Around — yeah,      at least two times.
    19         Q.    And do you know the dates of those calls?
    20         A.    I can't remember the date, no, unless I look
    21    at my records and..
    22         Q.    Okay.     Let's take the first call.      What do you
    23    remember about the first call when you spoke with
    24    Synchrony about this account?
    25        A.     First call was — I think it was just them to



                 Kelli Norden And Associates, A Regal Corporation          68
            310.820.7733  I  www.kellinorden.com I   FAX: 310.820.7933
Case 8:17-cv-00885-JVS-KES Document 56-1 Filed 09/30/19 Page 24 of 84 Page ID
                                  #:1169



                              DEPOSITION OF HENRY MENDOZA



      1   BY MR. GRAMMATICO:
      2        Q.     Okay.   So we're done talking about the Walmart
      3   account for now, so we're going to go to now one of the
      4   other credit accounts which was referenced in the
      5   settlement agreement with Synchrony, which is the
      6   JCPenney account ending in 9002.        Do you recall that
      7   account?
      8        A.     Yes.
      9        Q.     Okay.   And there's two JCPenney accounts;
    10    right?     There's one ending in 9002 and one ending in
    11    3032; correct?
    12         A.    Correct.
    13         Q.    All right.    So the one we're going to talk
    14    about first is the one ending in 9002.            When was this
    15    account opened?
    16         A.    I'd have to look at my records.
    17         Q.    In your discovery responses, you indicated
    18    that you believe it was February of 2011.            Does that
    19    sound correct?
    20        A.     Yes.
    21         Q.    All right.     Is it still open?
    22        A.     No.
    23        Q.     When was it closed?
    24        A.     Again, by my records, whatever I have on
    25    there.


                 Kelli Norden And Associates, A Regal Corporation           74
            310.820.7733  |  www.kellinorden.com |   FAX: 310.820.7933
Case 8:17-cv-00885-JVS-KES Document 56-1 Filed 09/30/19 Page 25 of 84 Page ID
                                  #:1170



                             DEPOSITION OF HENRY MENDOZA




                     THE DEPONENT:    I don't remember if I even
      2   covered that area, so I may or may not give consent if
      3   I didn't — if I didn't cover it, so I can't give you
      4   the honest truth.      I don't know.    I don't remember.
      5   BY MR. GRAMMATICO:
      6        Q.    When did this account become delinquent?
      7        A.    Again, what I have on file would be the more
      R   accurate description of when it was delinquent.
      9        Q.    But you haven't provided any information to me
    10    that would indicate that, so do you -- I guess I'm just
    11    asking you from your memory.       Do you know when this
    12    account became delinquent?
    13         A.    No.
    14         Q.    But the account is no longer open; correct?
               A.    I believe it's not open anymore.
    16         Q.    Okay.   And did you receive collection calls on
    17    this account?
    18         A.    Yes.
    19         Q.    And from whom did you receive collection
    20    calls?
    21         A.    I believe both the -- from Synchrony and from
    22    Allied.
    23         Q.    Other than Synchrony and Allied, did you
    24    receive calls from any other entity regarding this
    25    account?


                 Kelli Norden And Associates, A Regal Corporation        81
            310.820.7733  |  www.kellinorden.com I   FAX: 310.820.7933
Case 8:17-cv-00885-JVS-KES Document 56-1 Filed 09/30/19 Page 26 of 84 Page ID
                                  #:1171



                                DEPOSITION OF HENRY MENDOSA



      1        A.     It might have been from the -- I'm not sure if
      2   it's from the store itself, because they do if you're
      3   late.     I believe I got maybe a call or two to remind me
      4   of — they haven't received payment or something like
      5   that.
      6        Q.     So when you say "the store," you're saying
     7    that you think JCPenney may have called you?
     8         A.    Might, yeah.
     9         Q.    Do you recall specifically any of those
    10    conversations?
    11         A.     No, no.     Just -- I do remember someone leaving
    12    a message that — about my card.
    13         Q.     So JCPenney called you and left a message
    14    saying you were delinquent on the account?
    15         A.     I believe so.
    16         Q.     Do you know when that call was?
    17         A.     No.
    18         Q.     Do you know how many such calls like that you
    19    received?
    20         A.     Not much.     Again, it was one of those calls I
    21    don't really get, so...
    22         Q.     Do you know when you started receiving calls
    23    from Synchrony on the account?
    24        A.      No.
    25         Q.     Do you know when the calls from Synchrony


                 Kelli Norden And Associates, A Regal Corporation        82
            310.820.7733  |  www.kellinorden.com  |  FAX: 310.820.7933
Case 8:17-cv-00885-JVS-KES Document 56-1 Filed 09/30/19 Page 27 of 84 Page ID
                                  #:1172



                              DEPOSITION OF HENRY MENDOZA



      1   stopped?
      2        A.    No.     Just what I have on file.
      3        Q.    Okay.    Let's go to Exhibit 8, moving right
      4   along here.
      5              I'll have the reporter mark this letter as
      6   Exhibit 8.
      7              (Whereupon, Defendant's Exhibit 8 was
      8              marked for identification.)
      9   BY MR. GRAMMATICO:
    10         Q.    For the record,    this document that we're going
    11    to call Exhibit 8,     this one was produced by you in
    12    discovery last Friday.
    13               And it says at the top in bold "Account Number
    14    Ending In,    colon, 9002."    And it appears to be from
    15    Synchrony Bank, and it's dated June 14th,          2016.   And in
    16    the top right corner it says "JCPenney Credit Card."
    17               Mr. Mendoza, have you seen this letter before?
    18        A.     Yes.

    19         Q.    And the date at the top,     June 14,    2016, is
    20    that when you received this letter?
    21        A.     I believe so.
    22         Q.    What is this letter?
    23        A.     It's an attempt to collect from a debt I had
    24    or I have, and they're trying to communicate to me.
    25         Q.    Well, you no longer have the debt because this



                 Kelli Norden And Associates, A Regal Corporation         83
            310.820.7733  |  www.kellinorden.com  I  FAX: 310.820.7933
Case 8:17-cv-00885-JVS-KES Document 56-1 Filed 09/30/19 Page 28 of 84 Page ID
                                  #:1173



                              DEPOSITION OF HENRY MENDOZA



      1   account is closed; correct?
      2        A.    Correct.
      3        Q.                                  this account was
      4   default; correct?
      5        A.
      6        Q.                                 letter?
      7        A.    No.
      8        Q.    Did you take
      9   account after you got
     10        A.    I'm not sure how        can you rephrase that
    11    please?
    12         Q.    Yeah.      guess I’m saying       so you said that
    13              't call them after you received this letter;
    14
    15         A.    Correct.
    16         Q.    Did you take any other action?         For instance.
    17    did you make a payment?       Did you try to cure the
    18    default on the account?
    19         A.    I’m not sure if I tried to make a payment.
    20    I'm not sure of that.
    21         Q.    Okay.    Let's look at the second paragraph.
    22    I'm going to read the
    23                       "According to our records,     you
    24
    25                                 You did so by



                 Kelli Norden And Associates, A Regal Corporation           84
            310.820.7733  I  www.kellinorden.com  |  FAX: 310.820.7933
Case 8:17-cv-00885-JVS-KES Document 56-1 Filed 09/30/19 Page 29 of 84 Page ID
                                  #:1174



                              DEPOSITION OF HENRY MENDOZA



      1              signing the application, whether
      2              written, verbally or
      3              electronically, and agreeing that
      4              you understood the terms and

      5              conditions of the account.
      6                      "You entered into a valid
      7              agreement with Synchrony Bank and
      8              JCPenney credit card upon signing
      9              the application, whether written,
    10               verbally or electronically,      and
    11               subsequently each time you
    12               authorized a transaction on your
    13               account."
    14               Do you see where it says that?
    15          A.   Yes.
    16          Q.   Is it your understanding that any part of that
    17    paragraph is inaccurate?
    18          A.   No.
    19          Q.   Okay.    Why did you not attempt to cure the

    20    default on this account?
    21          A.   I couldn't financially.
    22          Q.   Okay.    So I'm wondering — you haven't
    23    actually produced the credit card application for this
    24    account.    Is there any reason why you have not produced

    25    it?



                 Kelli Norden And Associates, A Regal Corporation        85
            310.820.7733  I  www.kellinorden.com |   FAX: 310.820.7933
Case 8:17-cv-00885-JVS-KES Document 56-1 Filed 09/30/19 Page 30 of 84 Page ID
                                  #:1175



                                 DEPOSITION OF HENRY MENDOZA



      1
                                "You also consent to us and
      2                 any other owner or servicer of your
      3                 account contacting you using any
      4                 communication channel.      This may
      5                 include text messages,     automatic
      6                 telephone dialing systems
      7                 artificial or prerecorded
      8                 This consent applies even if you
      9                 are charged for the call under your
    10                  plan."
    11                  Have you read that particular provision before
    12                 agreement?
    13            A.    X   don't remember on this agreement.
    14            Q.    Okay.    When did you become delinquent on this
    15    account?
    16            A.   Whatever is on my
    17    don't recall exactly
    18            Q.    Do you recall approximately when it was?

    19            A.   Whatever it states.       I don't remember.
    20            Q.   Whatever it states on what?        I don't have
    21    anything                     to me when you became delinquent
    22    on it.
    23            A.   Then I                       I don't recall.

    24    It1 s        I don't recall.
    25            Q.   Okay.                       collection calls on



                 Kelli Norden And Associates, A Regal Corporation         93
            310.820.7733  I  www.kellinorden.com  |  FAX: 310.820.7933
Case 8:17-cv-00885-JVS-KES Document 56-1 Filed 09/30/19 Page 31 of 84 Page ID
                                  #:1176



                              DEPOSITION OF HENRY MENDOZA



          this account?
      2        A.    Yes.
      3        Q.    And who made the collection calls?
      4        A.    Well, first it was Synchrony,      I believe.
      5        Q.    Okay.    Anyone else?
      6        A.    Then Allied.
     7         Q.    Okay.    Anyone else?
      8        A.   And I'm not sure if this one was also part of
      9   the store, where they called.
    10         Q.    So it's possible that JCPenney may have called
    11    you on this account, as well, but you're not sure?
    12         A.    Right, right.
    13         Q.   All right.      Other than Synchrony, Allied and
    14    possibly JCPenney, did anyone else call you in
    15    connection with this account to collect a debt?
    16         A.    I don't believe so.
    17         Q.   Okay.      Do you remember when you started
    18    receiving the collection calls?
    19        A.    Once I was delinquent.
    20         Q.   And you're unsure at this point when exactly
    21    you became delinquent; correct?
    22        A.    Correct.
    23         Q.   Now,     I'll stipulate that you haven't produced
    24    the credit card application for this account.          Is that
    25    because you've been unable to locate it?



                 Kelli Norden And Associates, A Regal Corporation          94
            310.820.7733  |  www.kellinorden.com  |  FAX: 310.820.7933
Case 8:17-cv-00885-JVS-KES Document 56-1 Filed 09/30/19 Page 32 of 84 Page ID
                                  #:1177



                             DEPOSITION OF HENRY MENDOZA



      1    see a provision there that says "Consent to
      2    Communications."     Do you see that?
      3        A.    Yes.
      4        Q.    Have you read — have you ever read that
      □    particular provision?
      6        A.    I might have glanced through it.       I don't
      7    recall reading it.
      8        Q.    Okay.    You don't recall reading that specific
      .9   provision?
    10         A.    Correct.
    11         Q.   All right.     When did this account become
    12     delinquent?
    13         A.   Again, with the other ones at that particular
    14     time frame.
    15         Q.   And what particular time frame was that?
    16         A.   What you have on your record, if you have it.
    17         Q.   Do you think this account was delinquent in
    18     approximately April of 2016?
    19         A.   Yes .
    20         Q.   Was it delinquent in May of 2016?
    21         A.   Yes .
    22         Q.   Was it delinquent in June of 2016?
    23        A.     I believe so.
    24         Q.   All right.     Did you receive collection
    25     in connection with the PayPal account?


                 Kelli Norden And Associates, A Regal Corporation      100
            310.820.7733  |  www.kellinorden.com |   FAX: 310.820.7933
Case 8:17-cv-00885-JVS-KES Document 56-1 Filed 09/30/19 Page 33 of 84 Page ID
                                  #:1178



                               DEPOSITION OF HENRY MENDOZA



      1        A.     Yes.
      2        Q.     From whom?
      3        A.     Synchrony.
      4        Q.     Okay.    Anyone other than Synchrony?
      5        A.     I can't be quite sure.       Whatever I have on
      6   there.     I'm not sure what other ones.
      7        Q.    Whatever you have on where?
      8        A.    On my records that you guys have.
      9        Q.    You're going to need to be more specific.
    10         A.    Oh, no,    I don't recall.
    11         Q.    Okay.     So,   I mean,   just -- as you testified

    12    today,    you recall only for sure that you received
    13    collect ion calls from Synchrony Bank; correct?
    14         A.    Correct.
    15         Q.    With regard to the account we're talking
    16    about?
    17         A.    Yes.
    18         Q.    All right.      When did you start receiving those
    19    collect ion calls?
    20         A.    I don't recall.
    21         Q.    All right.      Do you know how long those
    22    collect ion calls went on for?
    23        A.     Months.
    24         Q.    How many months?
    25        A.     Approximately two or three months.



                 Kelli Norden And Associates, A Regal Corporation      101
            310.820.7733  |  www.kellinorden.com  |  FAX: 310.820.7933
Case 8:17-cv-00885-JVS-KES Document 56-1 Filed 09/30/19 Page 34 of 84 Page ID
                                  #:1179


                                DEPOSITION OF HENRY MENDOZA



                Q.      Okay.   All right.
        2               I have another document with regard to this
        3   particular account, and I'll mark this as Exhibit 11.
        4               (Whereupon, Defendant's Exhibit 11 was
        5               marked for identification.)
        6   BY MR. GRAMMATICO:
        7       Q.      Mr. Mendoza,   I'm going to state for the record
        8   that this Exhibit 11 -- what we've marked as Exhibit 11
        9   says at the top "Law Offices of Patenaude & Felix,
    10      APC," and it's dated May 3rd, 2016.         And in the re
    1       line,    it refers to "Our Client:     Synchrony Bank."     And
    12      the "Issued as" line has a colon, and it says
    13      "PayPalExtras MasterCard."
    14                 And I'll stipulate that this is a document
    15      that you produced to us in discovery last Friday.
    16                 Have you seen this letter before?
    17          A.     Yes.
    18          Q.     What is this letter?
    19          A.      It's a letter asking basically for me to
    20      contact them because it's been assigned to collection
    21          Q.     Okay.    It was assigned to Patenaude & Felix
    22          A.     Yes.
    23          Q.     -- for collections?
    24          A.     Yes.
    25          Q.     And when you received this letter, did you



                  Kelli Norden And Associates, A Regal Corporation      102
             310.820.7733  |  www.kellinorden.com |   FAX: 310.820.7933
Case 8:17-cv-00885-JVS-KES Document 56-1 Filed 09/30/19 Page 35 of 84 Page ID
                                  #:1180



                                DEPOSITION OF HENRY MENDOZA



       1    contact Patenaude & Felix to make a payment?
       2           A.   No.
       3           Q-   Why not?
       4           A.   I don't recall why not.
       5           Q.   Okay.   Did you respond to this letter in any
       6    way?
       7           A.   No.
       8           Q.   Did you call Patenaude & Felix?
       9           A.   No.
    10             Q.   All right.    The letter states, essentially,
     .. x   that as of May 3rd,      2016,   the PayPal account was in

    12      default ; is that accurate?
    13             A.   Sounds accurate, yes.
    14             Q.   Okay.   And now earlier, you testified that you
    15      believe on the PayPal account you received collection
    16      calls f rom Synchrony; is that right?
    17             A.   Yes.
    18             Q.   Did you also receive collection calls on this

    19      account from Patenaude & Felix?
    20          A.      I wouldn't have known because I didn't — if I
    21      would h ave remembered, I would,       you know,   tell you, but
    22      I don't remember.
    23             Q.   So you're not sure?
    24          A.      Not sure.
    25             Q.   Now, do you recall ever having a conversation



                  Kelli Norden And Associates, A Regal Corporation      103
             310.820.7733  I  www.kellinorden.com  I  FAX: 310.820.7933
Case 8:17-cv-00885-JVS-KES Document 56-1 Filed 09/30/19 Page 36 of 84 Page ID
                                  #:1181



                            DEPOSITION OF HENRY MENDOZA



      1   with anyone from this law office, Patenaude & Felix?
      2        A.    No.
      3        Q.    Other than this letter, are you aware of any
      4   other correspondence from Patenaude & Felix?
      5        A.    No.
      6        Q.    And as you're sitting here today, you don't
      7   remember ever talking with them?
      8              MR. HAMMOUD:    Objection; asked and answered.
      9              THE DEPONENT:    No.
    10    BY MR. GRAMMATICO:
    11         Q.   As of the date of this letter, were you
    12    receiving collection calls from Synchrony?
    13         A.    I believe so, but I'm not sure.
    14         Q.   How many collection calls did you receive from
    15    Synchrony?
    16         A.   From Synchrony?
    17         Q.   With regard to the PayPal account.
    18         A.    I can't remember how much — how many.
    19         Q.   Did you answer any of them?
    20         A.   I don't remember.       I may have   or may have not.
    21    I don't remember.
    22         Q.   Do you ever -- do you remember having any
    23    conversation with Synchrony on the phone regarding the
    24    PayPal account?
    25        A.     I don't remember.


                 Kelli Norden And Associates, A Regal Corporation      104
            310.820.7733  I  www.kellinorden.com  I  FAX: 310.820.7933
Case 8:17-cv-00885-JVS-KES Document 56-1 Filed 09/30/19 Page 37 of 84 Page ID
                                  #:1182



                                DEPOSITION OF HENRY MENDOZA



      1
      2
      3    PayPal account?
      4           A.   I don't think so.
      C.          Q.   Do you remember speaking with anyone else on
      6    the phone about this account, either Synchrony or
      7    anyone?
      8
      9    to remind me about a            I'm not quite sure, but
    10     they might have called.
    11            Q.   They may have?
    12            A.   They may have called.
    13            Q.   And do you recall speaking with anyone at
    14     PayPal?
    15            A.   No,    I don't remember that conversation,    if it

    16     happened.
    17            0.   Do you. recall if PayPal left any messages for
    18     you?
    19            A.   Yes.
    20            Q.   Did you save any of those messages?
    21            A.   I don' t think so.      I don't remember.

    22            Q.   Okay.    Because,   I mean,   that's also one of the
    23     things that we' ve asked for --
    24            A.   Right.
    25            Q.   — in discovery.



                 Kelli Norden And Associates, A Regal Corporation      105
            310.820.7733  |  www.kellinorden.com  |  FAX: 310.820.7933
Case 8:17-cv-00885-JVS-KES Document 56-1 Filed 09/30/19 Page 38 of 84 Page ID
                                  #:1183



                              DEPOSITION OF HENRY MENDOZA



      1                 (Whereupon, Defendant's Exhibit 12 was
      2                marked for identification.)
      3   BY MR. GRAMMATICO:
      4         Q.      For the record, the document that we have
      5   marked as Exhibit 12 says "GE Capital Retail Bank" in
      6   the top right corner, and then beneath that in bold it
     7    says "Section I: Rates and Fees Table," and beneath
     8    that,      "TJX Rewards Platinum MasterCard Account
      9   Agreement."
    10                 And I'll stipulate this is one of the
    11    documents that you produced to us in discovery on
    12    Friday.
    13                 Mr. Mendoza, have you seen this before?
    14          A.     Yes, if I provided it, I believe I have seen
    15    it.
    16          Q.     What is this?
    17          A.     The agreement of the card I opened up with
    18    them.
    19          Q.     The TJ Maxx card?
    20          A.     Yes.
    21          Q.     That's the TJ Maxx card that's referenced in
    22    the settlement agreement with Synchrony; correct?
    23          A.     Yes.
    24          Q.     All right.   Have you read this agreement
    25    before?


                 Kelli Norden And Associates, A Regal Corporation      110
            310.820.7733  [  www.kellinorden.com  I  FAX: 310.820.7933
Case 8:17-cv-00885-JVS-KES Document 56-1 Filed 09/30/19 Page 39 of 84 Page ID
                                  #:1184



                             DEPOSITION OF HENRY MENDOZA



      1        A.    Somewhat, again.     Some of them I might have
      2   glanced over.
     3         Q.    Okay.   And that would have been your typical
     4    custom and practice, to glance through it but not read
     5    it in its entirety; correct?

      6        A.    At the store,    correct.   If done at the
     7         Q.    Okay.   Can you turn to the second page?

     8         A.    Sure.
     9         Q.    I f you go down in the left--hand column
    10    know the writing is small — the fourth gray bar from
    11    the bottom says "Information About You," and the third
    12    heading in bold under that says "Consent to
    13    Communications.”     Do you see that?
    14         A.   Yes.
    15         Q.    Have you ever read that provision before?
    16         A.   Yes.
    17         Q.    Did you read it when you opened your account?
    18         A.    I don't remember if I did.
    19         Q.    Did you consent to being contacted on your
    20    cellular phone when you opened this account?
    21         A.   Yes.
    22         Q.   When did this account become delinquent?
    23        A.    I don't recall.
    24         Q.   Do you have an approximate date?
    25        A.    No.



                 Kelli Norden And Associates, A Regal Corporation      111
            310.820.7733  I  www.kellinorden.com I   FAX: 310.820.7933
Case 8:17-cv-00885-JVS-KES Document 56-1 Filed 09/30/19 Page 40 of 84 Page ID
                                  #:1185



                             DEPOSITION OF HENRY MENDOZA



      1        Q.    Did you receive collection calls on this
      2   account?
      3        A.    Yes.
      4        Q.    From whom?
      5        A.    Synchrony.
      6        Q.    Other than Synchrony, did you receive
      7   collection calls from anyone else?
      8        A.    Not that I remember.     Just Synchrony.
      9        Q.    Okay.   Do you know when the collection calls
    10    from Synchrony started?
    11         A.    Once it was delinquent.      But I can't recall
    12    the time frame.
    13         Q.    Was it delinquent in April of 2016?
    14         A.    Might have been.
    15         Q.    Was it delinquent in May of 2016?
    16         A.    Might have been.
    17         Q.    Was it delinquent in June of 2016?
    18         A.    It might have been.
    19         Q.    How long did Synchrony make collection calls
    20    on this account?
    21         A.    I don't remember.
    22         Q.    How many collection calls on this account did
    23    Synchrony make?
    24         A.    I don't remember.
     r-        Q.    Did you answer any of the calls?
    zo



                 Kelli Norden And Associates, A Regal Corporation      112
            310.820.7733  |  www.kellinorden.com  [  FAX: 310.820.7933
Case 8:17-cv-00885-JVS-KES Document 56-1 Filed 09/30/19 Page 41 of 84 Page ID
                                  #:1186



                              DEPOSITION OF HENRY MENDOZA



      1        A.    I don't recall if I did.
      2        Q.   Did you take notes during any of the calls?
      3        A.   I don't recall that I did on that one.
      4        Q.    The TJ Maxx account?

      5        A.    Yeah.
      6        Q.    Do you recall any particular person that you
     7    spoke with?
     8        A.    No,    I can't remember anything.
     9         Q.   Now,     earlier we've looked at -- some of the
    10    prior exhibits, you'll recall, were debt-collection
    11    letters from particular debt collectors regarding some
    12    of the prior accounts we spoke with.
    13              Do you recall ever receiving a debt-collection
    14    letter like that on the TJ Maxx account?
    15        A.    No, unless I turned it in or, you know — I
    16    don't remember.
    17        Q.    Well,     I can tell you that — I can represent
    18    that you didn't produce any such letters,         so I guess my
    19    question is:       Do you know if Synchrony referred this
    20    particular account to a third-party debt collector?
    21              MR. HAMMOUD:      Objection; calls for
    22    speculation.
    23              You can answer if you know.
    24              THE DEPONENT:      I don't remember if -- I don't
    25    know if they hired somebody or, you know,         switched over



                 Kelli Norden And Associates, A Regal Corporcition     113
            310.820.7733  I  www.kellinorden.com  I  FAX: 310.820.7933
Case 8:17-cv-00885-JVS-KES Document 56-1 Filed 09/30/19 Page 42 of 84 Page ID
                                  #:1187



                             DEPOSITION OF HENRY MENDOZA



      1   when you opened the account?
      2        A.    I may have -- I may have gotten a pamphlet.
      3   I'm not sure if they approved me right away.
      4        Q.    Other than the pamphlet, do you recall
      5   receiving anything else?
      6        A.   When I opened it?
     7         Q.   Yes.
     8         A.   No.
     9         Q.   Okay.    Let's go back to Exhibit 13, which is
    10    the collection letter.
    11        A.    Yes.
    12         Q.   The collection letter says:
    13                      "As of the date of this
    14              letter, you owe the above current
    15              account balance.     Because of
    16              interest and/or other charges that
    17              may vary from day to day, the
    18              amount due on the day you pay may
    19              be greater."
    20              Do you see where it says that?
    21        A.    Yes.
    22        Q.    Is it your understanding that this account was
    23    delinquent on March 21st, 2016?
    24        A.    Yes.
    25        Q.    And when you received this letter, did you


                 Kelli Norden And Associates, A Regal Corporation      123
            310.820.7733  |  www.kellinorden.com |   FAX: 310.820.7933
Case 8:17-cv-00885-JVS-KES Document 56-1 Filed 09/30/19 Page 43 of 84 Page ID
                                  #:1188



                            DEPOSITION OF HENRY MENDOZA



      1   write a response to United Collection Bureau, Inc.?
      2        A.    No.
      3        Q.    Did you call United Collection Bureau, Inc.?
      4        A.    No.
      5        Q.    Did you make a payment to United Collection
      6   Bureau, Inc. ?
      n
      I        A.    I don't think so.
      8        Q.    Do you recall taking any other action in
      9   response to this letter?
    10         A.    No.
    11         Q.    Why did this account become delinquent?
    12         A.    Financial hardship at that particular moment.
    13         Q.    When was the financial hardship alleviated?
    14         A.    Once -- I'm not sure how to answer that
    15    because I don't think it has, in that particular
    16    period.    Are you asking me from now till then, or was
    17    it just — can you —
    18         Q.    Yeah, I'll ask again.
    19               The way you answered your last question — I
    20    think the question was why had you become delinquent;
    21    right?    And you said financial hardship.
    22               So it sounded like you were suggesting to me
    23    that it was an isolated, temporary financial hardship
    24    which was later alleviated; right?
    25               So is the financial hardship still going on


                 Kelli Norden And Associates, A Regal Corporation      124
            310.820.7733  I  www.kellinorden.com  I  FAX: 310.820.7933
Case 8:17-cv-00885-JVS-KES Document 56-1 Filed 09/30/19 Page 44 of 84 Page ID
                                  #:1189


                              DEPOSITION OF HENRY MENDOZA



      1   or --
      2        A.    Yes.
      3        Q,    It is ongoing?
      4        A.    Somewhat.     Not — never to the point I was
      5   prior to all that.
      6        Q.    Okay.    When did the financial hardship begin?
      7        A.    When I became delinquent and...
      8        Q.    I guess I’m looking for a more specific date,
      9   if you can provide it.
    10         A.    I would have to check when -- I would have to
    11    check when things got delinquent, because --
    12         Q.   Well, this letter says March 21st, 2016, so do
    13    you think it was before that?
    14         A.    Yes.
    15         Q.    So it would have been before this letter was
    16    delinquent?
    17         A.    Right.
    18         Q.    So were you experiencing financial hardship in
    19    April of 2016?
    20         A.    Yes.
    21         Q.    How about May of 2016?
    22         A.   Yes.
    23         Q.   How about June of 2016?
    24         A.   Yes.
    25         Q.   All right.      Now, the letter is from United


                 Kelli Norden And Associates, A Regal Corporation      125
            310.820.7733  |  www.kellinorden.com  I  FAX: 310.820.7933
Case 8:17-cv-00885-JVS-KES Document 56-1 Filed 09/30/19 Page 45 of 84 Page ID
                                  #:1190



                                DEPOSITION OF HENRY MENDOZA



      1    Collection Bureau, Inc.        Do you recall any
      2    communications you had with that particular company?
      3        A.       No.
      4        Q.       Did you ever speak with them on the phone?
      5        A.       I don't believe so
      6        Q.       Did they send any < ther letters to you?
      7        A.       I don't -- I don't remember on that.
      8           «     Okay.   Let's go to the next -- I'm going to
      9   show you another letter tha'         they sent you two months
     10   later.
     11                 (Whereupon, Defendant's Exhibit 14 was
     12                 marked for identification.)
     13   BY MR. GRAMMATICO:
     14        Q.       Take a quick look at that.      Let me know when
    15    you're ready.
    16                  (Document reviewed by the deponent.)
    17    BY MR. GRAMMATICO:
    18         Q.       For the record. Exhibit 14 is purportedly from
    19    United Collection Bureau,        Inc.   It's dated May 17th,
    20    2016.       The creditor says "Citibank NA," and it says
    21    "Regarding: The Home Depot."
    22                 Are you ready to answer some questions about
    23
    24         A.       Yes.
    25         Q.      Okay.    And I'll stipulate that this is also



                 Kelli Norden And Associates, A Regal Corporation      126
            310.820.7733  j  www.kellinorden.com I   FAX: 310.820.7933
Case 8:17-cv-00885-JVS-KES Document 56-1 Filed 09/30/19 Page 46 of 84 Page ID
                                  #:1191



                            DEPOSITION OF HENRY MENDOZA



      1   one of the letters that you produced in discovery last
      2   Friday.
      3              Have you seen this letter before?
      4        A.    Yes.
      5        Q.   When's the first time you saw it?
      6        A.   Around that May 17 or May 21st time, because
      7   these both look a lot alike and they're from...
      8        Q.    So on May 17, 2016, you received the letter
      9   and you read it; correct?
    10         A.   Around that time.
    11         Q.   Okay.   Approximately?
    12         A.   Approximately.
    13         Q.   All right.     And --
    14              MR. HAMMOUD:     Can I just say something?
    15              MR. GRAMMATICO:     Yes.
    16              MR. HAMMOUD:     Because I think there's some
    17    confusion when you say "you received the letter on May
    18    17th."    So from my understanding, normally these are
    19    printed and sent out on this date, and then they are
    20    received sometime thereafter.
    21              MR. GRAMMATICO:     Right.
    22              MR. HAMMOUD:     So just to --
    23              MR. GRAMMATICO:     No, right.    And he did a good
    24    job there.
    25              MR. HAMMOUD:     He's mentioned it a few times,


                 Kelli Norden And Associates, A Regal Corporation      127
            310.820.7733  I  www.kellinorden.com I   FAX: 310.820.7933
Case 8:17-cv-00885-JVS-KES Document 56-1 Filed 09/30/19 Page 47 of 84 Page ID
                                  #:1192


                            DEPOSITION OF HENRY MENDOZA




      1   but not every time, so just to clear it up.
      2               MR. GRAMMATICO:     Right.    So we're saying, I
      3   guess, approximately.
      4               MR. HAMMOUD:    Around that time, yeah.
      5               MR. GRAMMATICO:    My point is just clarifying
      6   that he received it —
      7               MR. HAMMOUD:    Okay.
      8               MR. GRAMMATICO:     — so...
      9   BY MR. GRAMMATICO:
    10         Q.     All right.     Did you respond to this letter
    11    after you read it?
    12         A.     No.
    13         Q.     The letter states that as of May 17, 2016,
    14    that the Citibank account was in default; is that
    15    accurate?
    16                MR. HAMMOUD:    Objection; the document speaks
    17    for itself.
    18                THE DEPONENT:     I believe so.
    19    BY MR. GRAMMATICO:
    20         Q.     Do you know when this account became
    21    delinquent?
    22         A.     Not the exact date.
    23         Q.     Did you receive collection calls on this
    24    account?
    25                MR. HAMMOUD:    Objection; asked and answered.


                 Kelli Norden And Associates, A Regal Corporation      128
            310.820.7733  I  www.kellinorden.com  I  FAX: 310.820.7933
Case 8:17-cv-00885-JVS-KES Document 56-1 Filed 09/30/19 Page 48 of 84 Page ID
                                  #:1193



                                DEPOSITION OF HENRY MENDOZA



         1               MR. GRAMMATICO:      I have not asked him that.
         2               MR. HAMMOUD:     You asked him when you gave him
         3    the first letter on the Citibank card.
         4               MR. GRAMMATICO:     Okay.   Well...
        5     BY MR. GRAMMATICO:
         6        Q.     Have you received collection calls on this
        7     account?
        8         A.     Yes.
        9         Q.     From whom?
     I± r\u       A.     I believe from Citibank.
     II           Q.     Other than Citibank, anyone else?
     12           A.     I don’t remember if it was anybody else.
    13            Q.     What about United Collections Bureau, Inc.?
    14                   MR. HAMMOUD:     Objection; asked and answered.
    15                   You can answer.
    16                   THE DEPONENT:     I can't be for sure on that if
    17        I received calls from them.
    18        BY MR. GRAMMATICO:
    19            Q.     You can't be sure?
    20            A.     Can't be sure.
    21            Q.     But you can be sure that you received calls
    22        from Citibank?
    23            A.     Yes.
    24            Q.     How many calls came from Citibank?
    25           A.      I don't know the exact number.


                    Kelli Norden And Associates, A Regal Corporation      129
               310.820.7733  !  www.kellinorden.com  I  FAX: 310.820.7933
Case 8:17-cv-00885-JVS-KES Document 56-1 Filed 09/30/19 Page 49 of 84 Page ID
                                  #:1194



                             DEPOSITION OF HENRY MENDOZA



      1        Q.     Do you know when they started?
      2        A.     Roughly around when it became delinquent.
      3        Q.     And when it became delinquent was
      4   approximately March of 2016?
      5               MR. HAMMOUD:    Objection; asked and answered.
      6               THE DEPONENT:    Roughly around that time.
     7    BY MR. GRAMMATICO:
      8        Q.     Do you know how long the collection calls went
      9   on for?
    10         A.     No.
    11         Q.     Do you know how many collection calls you
    12    received?
    13         A.     No.
    14         Q.     Did you answer any of them?
    15         A.     Yes.
    16         Q.     And who did you speak with when you answered?
    17                MR. HAMMOUD:    Objection; confusing and asked
    18    and answered -- not asked and answered.          Strike that.
    19    But it's just confusing because — go ahead.           That's
    20    fine.
    21                I think you want to make it clearer.       He said
    22    that he spoke to Citi, so are you referring just on
    23    these calls who did he speak to, as in — he said he
    24    spoke to Citi, he doesn't remember anybody else.          Are
    25    you --


                 Kelli Norden And Associates, A Regal Corporation      130
            310.820.7733  I  www.kellinorden.com |   FAX: 310.820.7933
Case 8:17-cv-00885-JVS-KES Document 56-1 Filed 09/30/19 Page 50 of 84 Page ID
                                  #:1195



                                DEPOSITION OF HENRY MENDOZA



      1                MR. GRAMMATICO:     Can you read back my
      2    question?
      3                I don't think it was confusing.
      4                (The record was read as follows:
      5                Q.      And who did you speak with when
      6                you answered?)
      7                THE DEPONENT:     Citi.
      8   BY MR. GRAMMATICO:
      9        Q.      Citi?
     10        A.      Yes .
     11        Q.      Okay.     How many times did you speak to Citi?

     12        A.      I don't recall.
     13        Q.      Did you take any notes during those calls with
     14   Ci ti?
     15        A.      I don't remember.
    16         Q.    What were the substance of those calls?
     17        A.    To collect money from my — from my card.
     18        Q.    Were the agents friendly on the phone?
    19         A.      I don't remember that.
    20         Q.      Did the calls cause you stress?
    21         A.   A little bit.
    22         Q.   What was stressful about that?
    23         A.    That I had to — that I was — I'm not quite
    24    sure, but I know some of them might have been during my

    25    work schedule, and anything that comes in when I'm



                 Kelli Norden And Associates, A Regal Corporation      131
            310.820,7733  I  www.kellinorden.com I   FAX: 310.820.7933
Case 8:17-cv-00885-JVS-KES Document 56-1 Filed 09/30/19 Page 51 of 84 Page ID
                                  #:1196



                              DEPOSITION OF HENRY MENDOZA



      1   working, I have to jump from one to the other, and
      2   that's -- that might have been stressful a little bit.
      3          Q.   Do you have any — you haven't produced any
      4   credit card applications with regard to the Citibank
      5   account.     Is that because you were unable to locate
      6   them?
      7          A.   Yes.
      8          Q.   Do you have any cell records evidencing
      9   calls -- collection calls on the Citibank account?
    10           A.   If you haven't got any, I don't believe I have
    11    any.
    12           Q.   Now, I think you said earlier that there
    13    was — your understanding is there was only one
    14    Citibank card; correct?
    15           A.   Yes.
    16           Q.   And was that a MasterCard?
    17                MR. HAMMOUD:    Objection; asked and answered.
    18                THE DEPONENT:    It was a Home Depot card.
    19    BY MR. GRAMMATICO:
    20           Q.   Okay.   All right.    I'm going to go to the next
    21    exhibit here.       Do you want to take a break or are you
    22    okay?
    23                MR. HAMMOUD:    If he's okay, I'm okay.
    24                THE DEPONENT:    I'm good.
    25    / / /


                 Kelli Norden And Associates, A Regal Corporation      132
            310.820.7733  I  www.kellinorden.com  I  FAX: 310.820.7933
Case 8:17-cv-00885-JVS-KES Document 56-1 Filed 09/30/19 Page 52 of 84 Page ID
                                  #:1197



                              DEPOSITION OF HENRY MENDOZA



      1   ability to do the job and — you know.
      2        Q.    Okay.    So it sounds like most of the items
      3   that you identified are concerned with some type of
      4   emotional distress.
      5        A.    Right.
      6        Q.    Are there any damages you're seeking that are
      7   not connected to emotional distress?
      «        A.    I would say it would be somewhat loss of work
      9   a little bit.
    10         Q.    Okay.    When you say "loss of work," can you be
    11    more specific?
    12         A.    Well, time spent at work that I -- this caused
    13    me to not be as productive.
    14         Q.    Okay.    So loss of productivity at work?
    15         A.    Yes.
    16         Q.   And how were you able to document that loss of
    17    productivity?
    18         A.   Again, I do my own work, so it's very
    19    difficult to do that other than my testimony.
    20         Q.   It's very difficult to do what?
    21         A.   To document how I felt — when I felt a
    22    certain way, of course I was going to lose the
    23    productivity because I wasn't feeling well.
    24         Q.   And what was causing you not to feel well?
    25         A.    The pressure of the calls, the duration, the


                 Kelli Norden And Associates, A Regal Corporation      144
            310.820.7733  I  www.kellinorden.com I   FAX: 310.820.7933
Case 8:17-cv-00885-JVS-KES Document 56-1 Filed 09/30/19 Page 53 of 84 Page ID
                                  #:1198



                               DEPOSITION OF HENRY MENDOZA



      1   volume of the calls, when it was happening.
      2        Q.     Was Allied the only one calling you?
      3               MR. HAMMOUD:      Objection; asked and answered.
      4               THE DEPONENT:      No and yes.    Meaning yes, other
      5   ones were calling me, but once every couple days, and
      6   this one was a lot,       so it was very...
     7    BY MR. GRAMMATICO:
     8         Q.     So Allied called more than the other
     9    creditors?
    10         A.     Yes.
    11         Q.     How many other creditors were there?
    12                MR.    HAMMOUD:   Obj ect ion; asked and answered.
    13                THE DEPONENT:      There was a few other ones at
    14    that particular moment.
    15    BY MR. GRAMMATICO:
    16         Q.     Do you have any documentary evidence that
    17    would support the loss of productivity you experienced
    18    at work?
    19        A.      No.     I could only go by months before and
    20    after, of my income.
    21         Q.     How do you know that your productivity at work
    22    suffered?
    23        A.      By me not feeling well and having to
    24    reschedule.
    25         Q.     Do you know when you weren’t feeling well?



                 Kelli Norden And Associates, A Regal Corporation      145
            310.820.7733  I  www.kellinorden.com  |  FAX: 310.820.7933
Case 8:17-cv-00885-JVS-KES Document 56-1 Filed 09/30/19 Page 54 of 84 Page ID
                                  #:1199



                               DEPOSITION OF HENRY MENDOZA



       1                                    CERTIFICATE
       2                                           OF
       3                     CERTIFIED SHORTHAND REPORTER
       4                               -k               5c



       5
       6
       7          The undersigned Certified Shorthand Reporter of
       8    the State of California does hereby certify:
       9          That the foregoing Deposition was taken before
     10    me at the time and place therein set forth, at which
     11    time the Witness was duly sworn by me.
     12           That the testimony of the Witness and all
     13    objections made at the time of the Deposition were
     14    recorded stenographically by me and were thereafter
     15    transcribed,    said transcript being a true and correct
     16    copy of the proceedings thereof.
     .17          In witness whereof, I have subscribed my name,
     18    this date:     August 22,        2019
     19
     20

     21

     22
                                  J'ANA CHAUDHRY, CSR No. 10845
     23
     24
     25



                  Kelli Norden And Associates, A Regal Corporation  158
             310.820.7733 | www.kellinorden.com I FAX: 310.820.7933
Case 8:17-cv-00885-JVS-KES Document 56-1 Filed 09/30/19 Page 55 of 84 Page ID
                                  #:1200




                        EXHIBIT B
Case 8:17-cv-00885-JVS-KES Document 56-1 Filed 09/30/19 Page 56 of 84 Page ID
                                  #:1201




       1   Stuart M. Richter (CA 126231)
           stuart.richter@kattenlaw.com
    2      Gregory S. Korman (CA 216931)
           gregory.korman@kattenlaw.com
    3      Paul A. Grammatico (CA 246380)
           paul.grammatico@kattenlaw.com
   4       KA'ITEN MU CHIN ROSENMAN LLP
           515 S. Flower St., Suite 1000
   5       Los Angeles, CA 90071-2212
           Telephone: 213.443.9017
   6       Facsimile: 213.443.9001
   7
           Attorneys for defendant, Allied Interstate LLC
   8
                                   UNITED STATES DISTRICT COURT
   9
                                 CENTRAL DISTRICT OF CALIFORNIA
  10
           HENRY MENDOZA                                    ;1 Case No. 8:17-CV-00885-JVS-KES
  11
                        Plaintiff(s),                       * Hon. James V. Selna
  12
           v.                                               >i Defendant, Allied Interstate LLC’s
  13
           ALLIED INTERSTATE, LLC                          \ 1 Interrogatories to Plaintiff (Set One)
  14
                        Defendant(s).                       ?I Complaint Filed:     May 19,2017
  15                                                         1 Trial Date:          December 10, 2019
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28


                                           Interrogatories to Plaintiff (Set One)
                 Case 8:17-cv-00885-JVS-KES Document 56-1 Filed 09/30/19 Page 57 of 84 Page ID
                                                   #:1202




                                                                                  1   PROPOUNDING PARTY:                Allied Interstate, LLC
                                                                                  2   RESPONDING PARTY:                 Henry Mendoza
                                                                                  3   SET NO.:                          One
                                                                                  4          Pursuant to Federal Rule of Civil Procedure 33, defendant. Allied Interstate LLC,
                                                                                  5   Inc. (“Allied”), hereby requests that plaintiff, Henry Mendoza (“Plaintiff’), answer the
                                                                                  6   following interrogatories fully, separately and under oath within thirty (30) days of service
                                                                                  7   thereof.
                                                                                  8                                    INTERROGATORIES
                                                                                  9   INTERROGATORY NO. 1:
                                                                                 10          For each response to the Requests for Admissions served concurrently with these
                                                                                 11   responses that was not an unqualified admission, state all facts upon which you base each
                                                                                 12   response.
                                                          310.788.4471 fax
20 29 Cent ury Park East, Suite 26 00




                                                                                 13   INTERROGATORY NO. 2;
                                        Los Angeles, CA 9006 7-30 52




                                                                                 14          Describe each and every communication that you had with Allied, including the
                                                           310. 788- 4400 te I




                                                                                 15   date, time, and substance of each communication, and your physical location at the time
                                                                                 16   of each communication.
                                                                                 17   INTERROGATORY NO. 3:
                                                                                 18          Describe each and every communication that you had with any debt collector
                                                                                 19   regarding the two JC Penney accounts (3032 and 9002) that are the subject of this
                                                                                 20   lawsuit, including the date, time, and substance of each communication, and your
                                                                                 21   physical location at the time of each communication.
                                                                                 22   INTERROGATORY NO. 4:
                                                                                 23         When (meaning, please provide as specific a date as possible) were the two JC
                                                                                 24   Penney accounts (3032 and 9002) that are the subject of this lawsuit opened?
                                                                                 25   INTERROGATORY NO. 5:
                                                                                 26         When (meaning, please provide as specific a date as possible) did you become
                                                                                 27   delinquent on the two JC Penney accounts (3032 and 9002) that are the subject of this
                                                                                 28   lawsuit?

                                                                                                                                        2
                                                                                                                      Interrogatories to Plaintiff (Set One)
                 Case 8:17-cv-00885-JVS-KES Document 56-1 Filed 09/30/19 Page 58 of 84 Page ID
                                                   #:1203




                                                                                              1   INTERROGATORY NO. 6:
                                                                                              2          Why did you become delinquent on the two JC Penney accounts (3032 and 9002)
                                                                                              3   that are the subject of this lawsuit?
                                                                                              4   INTERROGATORY NO. 7:
                                                                                              5          When (meaning, please provide as specific a date as possible) did any collection
                                                                                              6   activity whatsoever, either by Synchrony Bank or another debt collector, begin against
                                                                                              7   you with regard to the two JC Penney accounts (3032 and 9002) that are the subject of
                                                                                              8   this lawsuit?
                                                                                              9   INTERROGATORY NO. 8:
                                                                                             10          When (meaning, please provide as specific a date as possible) did you receive the
                                                                                             11   first collection call with regard to the two JC Penney accounts (3032 and 9002) that are
                                                                                             12   the subject of this lawsuit?
                                                                       310. 7884 471 fax
20 29 Cen tury Park East, Suite 26 00




                                                                                             13   INTERROGATORY NO. 9:
                                        Los Angeles. CA 9006 7-301 2




                                                                                             14          Describe all evidence you have regarding your contention that Allied was aware of
                                                                       31 0.78 84 40 01 6]




                                                                                             15   any revocation of consent with regard to the two JC Penney accounts (3032 and 9002)
                                                                                             16   that are the subject of this lawsuit.
                                                                                             17   INTERROGATORY NO. 10:
                                                                                             18          State every cellular phone number you contend that Allied called for which you
                                                                                             19   seek recovery in this case.
                                                                                             20   INTERROGATORY NO. 11:
                                                                                             21          Identify every person who has knowledge regarding the claims contained in the
                                                                                             22   Complaint and provide a brief description of the substance of his/her knowledge.
                                                                                             23   INTERROGATORY NO. 12:
                                                                                             24          State the date(s) that you requested that Allied cease telephone calls to your cell
                                                                                             25   phone, the name of the representative that you spoke with, and the date(s) of all
                                                                                             26   subsequent telephone calls.
                                                                                             27
                                                                                             28

                                                                                                  ______________________________________ 3_____________________________________
                                                                                                                                   Interrogatories to Plaintiff (Set One)
   Case 8:17-cv-00885-JVS-KES Document 56-1 Filed 09/30/19 Page 59 of 84 Page ID
                                     #:1204




                                        1   INTERROGATORY NO. 13:
                                        2          If you contend that at any point you revoked consent for Allied to call you on your
                                        3   cellular phone, state when you revoked consent, how you revoked consent, and to whom
                                        4   you revoked consent.
                                        5   INTERROGATORY NO. 14:
                                        6          Identify all other lawsuits and court proceedings, including bankruptcy
                                        7   proceedings, in which you are or were a party, including for each suit the case number,
                                        8   the name of the court, the style of the case, and the subject matter of the case.
                                        9   INTERROGATORY NO. 15:
                                       10          Identify all collection accounts for which you have been contacted by a collection
                                       11   agency or creditor for the past five (5) years.
                                       12   INTERROGATORY NO. 16:
310.788.4400 101 310. 788^ 471 fax
202 9 Century Park East, Suite 26 00




                                       13          Describe the factual basis and amounts of all damages you sustained as a result of
Los Angeles , CA 9006 7-30 12




                                       14   Allied’s conduct.
                                       15   INTERROGATORY NO. 17:
                                       16          Identify any calendars, diaries, logs, notes, journals, or any other written or
                                       17   recorded summary of events maintained by you that in any way relate to this Complaint.
                                       18   INTERROGATORY NO. 18:
                                       19          State when you first obtained telephone service at each cellular number you claim
                                       20   was being called by Allied; the service provider; the subscriber for the service; the identity
                                       21   of all authorized users; and the identity of the person that pays the bill for the cellular
                                       22   service.
                                       23   INTERROGATORY NO. 19:
                                       24          Describe in detail any medical treatment you have received since January 1, 2015,
                                       25   including mental health or psychiatric treatment, advice or counseling of any type, and
                                       26   any treatment for alleged anxiety and depression described in Paragraph 35 of the
                                       27   Complaint.
                                       28

                                            ______________________________________ 4____________________________________ _
                                                                             Interrogatories to Plaintiff (Set One)
                Case 8:17-cv-00885-JVS-KES Document 56-1 Filed 09/30/19 Page 60 of 84 Page ID
                                                  #:1205




                                                                                1   INTERROGATORY NO, 20:
                                                                                2          Identify all medical providers for any treatment described in your response to
                                                                                3   Special Interrogatory No. 19.
                                                                                4   INTERROGATORY NO, 21:
                                                                                5          Describe all humiliation, embarrassment, annoyance, frustration, mental or
                                                                                6   emotional distress or similar type of injury you contend you suffered as a result of alleged
                                                                                7   acts of Allied as described in the Complaint.
                                                                                8   INTERROGATORY NO, 22:
                                                                                9          State all underlying facts in support of your contention that Allied used unfair or
                                                                               10   unconscionable means to collect a debt, as described in Paragraph 40(b) of the
                                                                               11   Complaint.
                                                                               12   INTERROGATORY NO. 23:
20 29 Cen tury Park East, Suite 26 00

                                        310 .78 8.4 400 10! 310.788.4471 fax




                                                                               13         State all underlying facts in support of your contention that Allied failed to comply
                                        Los Angeles, CA 90067-3 012




                                                                               14   with sections 1692b to 1692j of the FDCPA, as described in Paragraph 40(b) of the
                                                                               15   Complaint.
                                                                               16   INTERROGATORY NO. 24:
                                                                               17         State all underlying facts in support of your contention that Allied caused the
                                                                               18   telephone to ring repeatedly or continuously, as described in Paragraph 40(b) of the
                                                                               19   Complaint.
                                                                               20   INTERROGATORY NO. 25:
                                                                               21         State all underlying facts in support of your contention that Allied engaged in
                                                                               22   conduct the natural consequence of which is to harass, as described in Paragraph 40(b) of
                                                                               23   the Complaint.
                                                                               24   DATED: April 23, 2019                       KATTEN MUCHIN ROSENMAN LLP
                                                                                                                                Stuart M. Richter
                                                                               25                                               Gregory S. Korman
                                                                                                                                Paul A. Grammatico
                                                                               26
                                                                               27
                                                                                                                                  /s/Paul A, Grammatico
                                                                                                                                By:
                                                                               28                                              Attorneys for defendant, Allied Interstate
                                                                                                                               LLC
                                                                                                                    ___________ 5___________
                                                                                                                    Interrogatories to Plaintiff (Set One)
Case 8:17-cv-00885-JVS-KES Document 56-1 Filed 09/30/19 Page 61 of 84 Page ID
                                  #:1206




                                 CERTIFICATE OF SERVICE
                     Henry Mendoza v. Allied Interstate, LLC and Synchrony Bank
                                Case No: 8:17-cv-00885-JVS-KES

    STATE OF CALIF6RNIA, COUNTY OF LOS ANGELES

            I am a resident of the State of California, over the age of eighteen years, and not a party
    to the within action. My business address is Katten Muchin Rosenman LLP, 515 S. Flower
    Street, Suite 1000, Los Angeles, CA 90071. On April 23, 2019,1 served the foregoing
    documents described as:

    DEFENDANT, ALLIED INTERSTATE LLC’S INTERROGATORIES TO
                     PLAINTIFF (SET ONE)

                   I electronically filed the foregoing document using the CM/ECF system which
                   automatically sends notification of such filing to all counsel of record and or
                   parties in this case.

         X         BY U.S. MAIL. I am readily familiar with the firm’s practice of collecting and
                   processing correspondence for mailing. Under that practice, it would be
                   deposited with the U.S. Postal Service on the same day with postage thereon
                   fully prepaid at Los Angeles, California in the ordinary course of business to the
                   address listed below:
                                                Price Law Group APC
                                         15760 Ventura Boulevard Suite 800
                                                  Encino, CA 91436
                                                    818-907-2030
                                                  Fax: 818-907-2122




           I declare that I am employed in the office of a member of the bar of this Court and whose
   direction the service was made.
Case 8:17-cv-00885-JVS-KES Document 56-1 Filed 09/30/19 Page 62 of 84 Page ID
                                  #:1207




                         EXHIBIT C
Case 8:17-cv-00885-JVS-KES Document 56-1 Filed 09/30/19 Page 63 of 84 Page ID
                                  #:1208




                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA



      HENRY MENDOZA,
                                                             Case No.: 8:17-CV-00885-JVS-KES
                             Plaintiff,                      Hon. James V. Selna


              v.                                             PLAINTIFF’S RESPONSE TO
                                                             DEFENDANT ALLIED INTERSTATE,
                                                             LLC’S INTERROGATORIES TO
      ALLIED INTERSTATE, LLC,                                PLAINTIFF
                             Defendant.




                                       PRELIMINARY STATEMENT
              It should be noted that this responding party has not fully completed investigation of the

      facts relating to this case and discovery is continuing in this action. All responses contained herein

      are based only upon such information and documents which are presently available to, and

      specifically known to, responding party.

              It is anticipated that continuing discovery, independent investigation, legal research and

      analysis will supply additional facts resulting in further information and documents. The following

      responses are given without prejudice to this responding party’s right to produce evidence of any

      subsequently discovered facts or documents. The responses contained herein are made in a good

      faith effort to supply information and documents presently in this responding party’s custody,

      control, and/or possession or within her knowledge, but should in no way be to the prejudice of

      this responding party in relation to further discovery, research, and analysis.

                                          GENERA!. OBJECTIONS
             Plaintiff, Henry Mendoza, (hereinafter “Plaintiff”) incorporated the following General

      Objections into his responses to each and every Interrogatory:
Case 8:17-cv-00885-JVS-KES Document 56-1 Filed 09/30/19 Page 64 of 84 Page ID
                                  #:1209




                                   RESPONSES TO INTERROGATORIES


      INTERROGATORY NO. 1:
              For each response to the Interrogatory of Admissions served concurrently with these

      responses that was not an unqualified admission, state all facts upon which you base each response.

              RESPONSE: Plaintiff objects to this Interrogatory on the grounds that it seeks information
      that is neither relevant to the subject matter of the action, nor reasonably calculated to lead to the

      discovery of admissible evidence.



      INTERROGATORY NO. 2:
              Describe each and every communication that you had with Allied Interstate, LLC

      (“Allied”), including the date, time, and substance of each communication, and your physical

      location at the time of each communication.

              RESPONSE: Plaintiff objects to this Interrogatory to the extent that it is overly broad,
      unduly burdensome and not reasonably limited as to time or scope. Plaintiff also objects to this

      Interrogatory to the extent that the information is neither relevant to the subject matter of the action,

      nor reasonably calculated to lead to the discovery of admissible evidence. Plaintiff additionally

      objects because Plaintiff maintains the relevant information sought is already in Defendant’s

      possession or control, and as such Defendant may ascertain these documents from its own records

      or from other sources much more readily available to it than Plaintiff. Subject to the

      aforementioned objections, Plaintiff refers to the screen shots from his cell phone.



      REQUEST FOR PRODUCTION NO. 3:
              Describe each and every communication that you had with any debt collector regarding the

     two JC Penney accounts (3032 and 9002) that are the subject of this lawsuit, including the date,

     time, and substance of each communication, and your physical location at the time of each

     communication.


                                                        -3-
Case 8:17-cv-00885-JVS-KES Document 56-1 Filed 09/30/19 Page 65 of 84 Page ID
                                  #:1210




             RESPONSE: Plaintiff objects to this Interrogatory on the grounds that it is unduly
      burdensome and not reasonably limited as to time or scope. Plaintiff also objects to this

      Interrogatory to the extent that it seeks information that is nether relevant to a party’s claim nor

      proportional to the needs of the case. Plaintiff additionally objects because Plaintiff maintains the

      information sought is already in Defendant’s possession or control, and as such Defendant may

      ascertain these documents from its own records or from other sources much more readily available

      to it than Plaintiff. Subject to the aforementioned objections, Plaintiff responds that calls made by

      Defendant from 8:00 am through 7:00 pm were during Plaintiffs work hours. Calls made to

      Plaintiff after 7:00 pm were received at home during family time hours.



      INTERROGATORY NO. 4:
             When (meaning, please provide as specific a date as possible) were the two JC Penney

      accounts (3032 and 9002) that are the subject of this lawsuit opened?

             RESPONSE: Plaintiff objects to this Interrogatory on the grounds that it seeks information
      that is nether relevant to a party’s claim nor proportional to the needs of the case. Plaintiff

      additionally objects because Plaintiff maintains the information sought is already in Defendant’s

      possession or control, and as such Defendant may ascertain this information from its own records

      or from other sources much more readily available to it than Plaintiff.              Subject to the

      aforementioned objection. Plaintiff responds as follows: Plaintiff opened the JC Penny account

      ending in 9002 on or around February, 2011. Plaintiff opened the JC Penny account ending in 3032

      on or around November, 2013.



      REQUEST FOR PRODUCTION NO. 5:
             When (meaning, please provide as specific a date as possible) did you become delinquent

     on the two JC Penney accounts (3032 and 9002) that are the subject of this lawsuit?

             RESPONSE: Plaintiff objects to this Interrogatory on the grounds that it seeks information
     that is nether relevant to a party’s claim nor proportional to the needs of the case. Plaintiff


                                                      .4-
Case 8:17-cv-00885-JVS-KES Document 56-1 Filed 09/30/19 Page 66 of 84 Page ID
                                  #:1211




      additionally objects because Plaintiff maintains the information sought is already in Defendant’s

      possession or control, and as such Defendant may ascertain this information from its own records

      or from other sources much more readily available to it than Plaintiff.               Subject to the

      aforementioned objection, Plaintiff answers as follows: Plaintiff became delinquent on the two JC

      Penny accounts on or around November of 2015.

      REQUEST FOR PRODUCTION NO. 6:
              Why did you become delinquent on the two JC Penney accounts (3032 and 9002) that are

      the subject of this lawsuit?

              RESPONSE: Plaintiff objects to this Interrogatory on the grounds that it seeks information
      that is neither relevant to the subject matter of the action, nor reasonably calculated to lead to the

      discovery of admissible evidence. Subject to the aforementioned objections, Plaintiff answers as

      follows: Plaintiff is self employed and his income was reduced through his business.



      REQUEST FOR PRODUCTION NO. 7:
             When (meaning, please provide as specific a date as possible) did any collection activity

      whatsoever, either by Synchrony Bank or another debt collector, begin against you with regard to

      the two JC Penney accounts (3032 and 9002) that are the subject of this lawsuit?

             RESPONSE: Plaintiff objects to this Interrogatory to the extent that the information is
     neither relevant to the subject matter of the action, nor reasonably calculated to lead to the

     discovery of admissible evidence. Plaintiff additionally objects because Plaintiff maintains the

      information sought is already in Defendant’s possession or control, and as such Defendant may

     ascertain these documents from its own records or from other sources much more readily available

     to it than Plaintiff. Subject to the aforementioned objections. Plaintiff answers as follows:

     Defendant began collection activity on or around April 2016.




                                                      -5 -
Case 8:17-cv-00885-JVS-KES Document 56-1 Filed 09/30/19 Page 67 of 84 Page ID
                                  #:1212




      INTERROGATORY NO. 8:

              When (meaning, please provide as specific a date as possible) did you receive the first

      collection call with regard to the two JC Penney accounts (3032 and 9002) that are the subject of

      this lawsuit?

              RESPONSE: Plaintiff objects to this Interrogatory to the extent that the information is

      neither relevant to the subject matter of the action, nor reasonably calculated to lead to the

      discovery of admissible evidence. Plaintiff additionally objects because Plaintiff maintains the

      information sought is already in Defendant’s possession or control, and as such Defendant may

      ascertain these documents from its own records or from other sources much more readily available

      to it than Plaintiff. Subject to the aforementioned objections. Plaintiff answers as follows:

      Defendant       began      collection     activity     on      or      around      April      2016.



      INTERROGA TORY NO. 9:

             Describe all evidence you have regarding your contention that Allied was aware of any

     revocation of consent with regard to the two JC Penney accounts (3032 and 9002) that are the

     subject of this lawsuit.

             RESPONSE: Plaintiff objects to this Interrogatory to the extent that it is unduly

     burdensome and not reasonably limited as to time or scope. Plaintiff additionally objects because

      Plainti ff maintains the information sought is already in Defendant’s possession or control, and as

     such Defendant may ascertain these documents from its own records or from other sources much

     more readily available to it than Plaintiff. Subject to the aforementioned objections, Plaintiff does

     not possess any information related to the request in this Interrogatory and will supplement this

     response upon further discovery.



     INTERROGATORY NO. 10:

             State ever cellular phone number you contend that Allied called for which you seek

     recovery in this case.


                                                     -6-
Case 8:17-cv-00885-JVS-KES Document 56-1 Filed 09/30/19 Page 68 of 84 Page ID
                                  #:1213




      INTERROGATORY NO. 13:
              If you contend that at any point you revoked consent for Allied to call you on your cellular

      phone, state when you revoked consent, how you revoked consent, and to whom you revoked

      consent.

              RESPONSE: Plaintiff objects on the grounds that Defendant maintains the information
      sought is already in Defendant’s possession or control, and as such Defendant may ascertain these

      documents from its own records or from other sources much more readily available to it than

      Plaintiff. Plaintiff responds as follows: Plaintiff revoked with Synchrony Bank who employed

      Defendant to collect on its behalf.



      INTERROGA TORY NO. 14:
              Identify all other lawsuits and court proceedings, including bankruptcy proceedings, in

      which you are or were a party, including for each suit the case number, the name of the court, the

      style of the case, and the subject matter of the case.

             RESPONSE: Plaintiff objects to this Interrogatory to the extent that the information is
      neither relevant to the subject matter of the action, nor reasonably calculated to lead to the

      discovery of admissible evidence. Plaintiff also objects to this Interrogatory to the extent that the

      Interrogatory seeks information protected by the attorney/client privilege, the work product

      doctrine, or any other applicable privilege. Subject to the aforementioned objections. Plaintiff

      answers as follows: Plaintiff was a party in Henry Mendoza v. Allied Interstate, LLC and

     Synchrony Bank, in the United States District Court Central District of California, Case No.: 8:17-

      cv-00885. 'The matter against Synchrony Bank was adjudicated in arbitration.



      INTERROGATORY NO. 15:
             Identify all collection accounts for which you have been contacted by a collection agency

     or creditor for the past five (5) years.




                                                       -8-
Case 8:17-cv-00885-JVS-KES Document 56-1 Filed 09/30/19 Page 69 of 84 Page ID
                                  #:1214




      INTERROGATORY NO. 20:
              Identify all medical providers for any treatment described in your response to Special

      Interrogatory No. 19.

              RESPONSE: Plaintiff objects to this Interrogatory to the extent that it is, unduly
      burdensome and not reasonably limited as to scope. Plaintiff also objects to this Interrogatory to

      the extent that it seeks information that is not relevant to a party’s claim, not proportional to the

      needs of the case and not reasonably calculated to lead to the discovery of admissible evidence.



      INTERROGATORY NO. 21:
             Describe all humiliation, embarrassment, annoyance, frustration, mental or emotional

      distress or similar type of injury you contend you suffered as a result of alleged acts of Allied as

      described in the Complaint.

             RESPONSE: Plaintiff objects to this Interrogatory to the extent that it is, unduly
      burdensome and not reasonably limited as to scope or time. Subject to the aforementioned

      objections, Plaintiff answers as follows: Plaintiff received excessive amounts of phone calls from

      Defendant during work, hours, often when he was with clients. Defendant’s phone calls to Plaintiff

      during work hours disrupted his time with his clients, affected Plaintiff’s work productivity, and

      was a source of great embarrassment for Plaintiff when his phone rang around clients and

      associates. Plaintiff additionally received large numbers of phone calls from Defendant often while

      he was with his family after works hours. These phone calls constantly interrupted Plaintiff and

      prevented him from enjoying and completing activities with his family. Defendant’s calls

      additionally caused Plaintiff so much stress that he experienced numerous sleepless nights.



      INTERROGA fORY NO. 22:
             State all underlying facts in support of your contention that Allied used unfair or

      unconscionable means to collect a debt, as described in Paragraph 40(b) of the Complaint.




                                                     - 11 -
Case 8:17-cv-00885-JVS-KES Document 56-1 Filed 09/30/19 Page 70 of 84 Page ID
                                  #:1215




                                                   VERIFICATION


                                          4
                                      gA(X          being duly sworn, deposes and says that I am the plaintiff
       in this action, tha't 1 have read the foregoing answers to interrogatories and know the contents thereof,
       and the same are true to my knowledge, information and belief.




       DATE:       ^-2 T          ~
Case 8:17-cv-00885-JVS-KES Document 56-1 Filed 09/30/19 Page 71 of 84 Page ID
                                  #:1216




                        EXHIBIT D
Case 8:17-cv-00885-JVS-KES Document 56-1 Filed 09/30/19 Page 72 of 84 Page ID
                                  #:1217




            Hello?

            Yes, Hello?

            Can 1 please speak with Henry Mendoza?

            Henry speaking.

            Hello, my name is Eugene. I am calling with Synchrony Bank. I need to
            let you know the entire call will be recorded and monitored.

            [inaudible]

            I am calling about your Walmart account, sir.

            Yeah, I can't talk now. Yeah.

            Okay sir. you did answer though, I wanted you to make sure that you know
            your account [inaudible] for $188.00. I don’t want to take much of your
            time sir, do you know when you could make a payment to this account?

            No, I can’t talk now actually. Please don’t call me.
Case 8:17-cv-00885-JVS-KES Document 56-1 Filed 09/30/19 Page 73 of 84 Page ID
                                  #:1218




                        EXHIBIT E
Case 8:17-cv-00885-JVS-KES Document 56-1 Filed 09/30/19 Page 74 of 84 Page ID
                                  #:1219




            Hello?

            Hello?

            Yes, hello?

            Hi, may I speak with Henry Mendoza?

            Whom is calling?

            Hello, my name is Sam, we are calling on a recorded line.

            Okay, what’s concerning?

            We are calling on a personal business line. This is a call for Henry.

            Oh, okay. Henry speaking.

            Henry Mendoza?

            Yes, it is.

            Great, hi, hi Henry, my name is Sam, this entire call will be recorded and
            monitored. I’m calling in reference to your PayPal smart connect account
            with. Synchrony Bank. Your PayPal account.

            Yes, sir.

            And $268.00 is the amount due with one past due with [inaudible] $25.00
            on it.

            Yeah, I can’t really talk now actually, so...

            Sorry?

            I can't really talk no, so can you please not call me anymore? Thanks.

            Sorry?
Case 8:17-cv-00885-JVS-KES Document 56-1 Filed 09/30/19 Page 75 of 84 Page ID
                                  #:1220




                         EXHIBIT F
Case 8:17-cv-00885-JVS-KES Document 56-1 Filed 09/30/19 Page 76 of 84 Page ID
                                  #:1221




                            CONFIDENTIAL SETTLEMENT AGREEMENT

                                                 I.      PARTIES

             This Confidential Settlement Agreement (the “Agreement”) is made and entered into by
      and between Synchrony Bank (“Synchrony”) and Henry Mendoza (“Claimant”), Synchrony and
      Claimant may be referred to individually as “Party” and collectively as “Parties.”

                                               II.     RECITALS

              WHEREAS, certain disputes and controversies have arisen between the Parties hereto
      with respect to Claimant’s JCPenney branded Synchrony credit card account ending in 9002 (the
      “9002 JCP Account”), JCPenney branded Synchrony credit card account ending in 3032 (the
      “3032 JCP Account”) (collectively the 9002 JCP Account and the 3032 JCP Account shall be
      referred to as the “JCP Accounts”), Walmart branded Synchrony credit card account ending in
      1086 (the “Walmart Account”), PayPal branded Synchrony credit card account ending in 3196
      (the “Pay Pal Account”), TJX MasterCard branded Synchrony credit card account ending in
      1731 (the “TJX Account”) (collectively the “Accounts”), styled Henry Mendoza v. Allied
      Interstate, LLC, et al., filed in the United States District Court for the Central District of
      California (C.D. Cal.), Case No. 8:17-cv-00885 (the “Litigation”), and then, by joint stipulation,
      subsequently transferred into arbitration with the Judicial Arbitration and Mediation Services
      (“JAMS”), styled Henry Mendoza v. Synchrony Bank, at JAMS Reference No.: 1210035572 (the
      “Arbitration”);

              WHEREAS, Synchrony denies any and all liability and all unlawful or wrongful conduct
     alleged by Claimant in the Litigation and Arbitration, but the Parties nonetheless have concluded
     that it is in their best interests to avoid the further time, expense, burden and uncertainty of
     protracted litigation by settling their disagreements and disputes on the terms set forth herein;
     and

             WHEREAS, pursuant to the terms and conditions of this Agreement, the Parties intend to
     fully and completely settle all claims, controversies, obligations and liabilities that were or could
     have been brought by Claimant in the Litigation, Arbitration or otherwise.

                              III.   GENERAL RELEASE and PROMISES

            NOW, THEREFORE, in consideration of the mutual promises, covenants and conditions
     contained herein, and for other good and valuable consideration, the sufficiency of which is
     hereby acknowledged, the Parties agree as follows:

             1.     Recitals. The foregoing recitals are confirmed by the Parties as true and correct and
                    are incorporated herein by reference. The recitals are a substantive and contractual
                    part of this Agreement.

             2.     Obligations of Claimant:



                                                     Page 1 of 9
Case 8:17-cv-00885-JVS-KES Document 56-1 Filed 09/30/19 Page 77 of 84 Page ID
                                  #:1222




               a.   Release by Claimant. Claimant agrees not to sue and forever releases
                    and discharges Synchrony, any third party who sought collection on
                    behalf of Synchrony with the exception of Allied Interstate LLC
                    (“Allied”), JCPenney, Walmart, TJX, PayPal, and former, present
                    and future parents, subsidiaries and/or affiliates, whether direct or
                    indirect, and any and all former, present and future officers,
                    directors, employees, insurers, reinsurers, agents, assigns,
                    representatives, predecessors, successors, legal representatives and all
                    other persons acting on behalf of Synchrony, JCPenney, Walmart,
                    TJX, and/or PayPal (the “Releasees”) from any and all claims,
                    demands, actions, causes of action, debts, accounts, accounting, and
                    any other action or claim, either legal or equitable, which Claimant
                    has, might have, or could hereafter have on account of any matter or
                    thing related to Synchrony, JCPenney, Walmart, TJX, and/or PayPal,
                    the Accounts, the Litigation, the Arbitration, or any underlying facts,
                    which exist as of the date this agreement was executed by Plaintiff and
                    delivered to Defendant.

                    Claimant hereby acknowledges that Claimant may hereafter discover
                    facts different from, or in addition to, those which Claimant now
                    claims or believes to be true with respect to the claims released herein,
                    and agrees that this Agreement shall be and remain effective in all
                    respects notwithstanding the discovery of such different or additional
                    facts with respect to the claims released herein. In furtherance of the
                    release given above, Claimant hereby acknowledges that he is
                    knowingly and voluntarily waiving his rights under Section 1542 of
                    the California Civil Code to the full extent that he may lawfully waive
                    all such rights and benefits pertaining to the subject matter hereof,
                    and that the consequences of such waiver have been explained to it by
                    Claimant’s counsel. Claimant acknowledges that Claimant is familiar
                    with the provisions of Section 1542, which provides:

                    A general release does not extend to claims which the creditor
                    does not know or suspect to exist in his or her favor at the time
                    of executing the release, which if known by him or her must
                    have materially affected his or her settlement with (he debtor.

                    Notwithstanding the provisions of Section 1542, and for the purpose
                    of implementing a full and complete waiver/release in accordance
                    with the terms set forth above, Claimant expressly acknowledges that
                    this release is intended to include in Its scope all claims against the
                    Releasees arising from the present dispute which Claimant docs not
                    know or suspect to exist in his favor at the time of execution of this
                    Agreement, and that this release contemplates the extinguishment of
                    any such claim or claims.

                    The Parties acknowledge that this Agreement and Release are not

                                        Page 2 of 9
Case 8:17-cv-00885-JVS-KES Document 56-1 Filed 09/30/19 Page 78 of 84 Page ID
                                  #:1223




                       intended to include any claims that Plaintiff may have against Allied
                       Interstate LLC.

                b.     Dismissal of Litigation and Arbitration with Prejudice. Within three (3)
                       business days of the payment set forth in Section three (3) below,
                       Claimant shall deliver to counsel for Synchrony an endorsed proposed
                       Order dismissing Claimant’s claims against Synchrony in the Litigation
                       and Arbitration in their entirety with prejudice and/or make such other
                       filing with the C.D. Cal. and JAMS as is necessary to request dismissal of
                       Claimant’s claims against Synchrony in the Litigation and Arbitration in
                       their entirety with prejudice, and withdraw any related claims pending
                       before any tribunals, courts or administrative bodies. Claimant shall cause
                       a copy of the request for dismissal with prejudice of the Litigation and
                       Arbitration to be delivered to counsel for Synchrony.

          3.    Obligations of Synchrony:

               a.      Settlement Payment. In consideration for Claimant’s promises and
                       covenants contained herein, Synchrony agrees to pay Claimant the sum of
                       Twenty-Two Thousand Sixteen Dollars and Sixty-Two Cents
                       ($22,016.62) in the form of a single settlement check, which shall be given
                       in trust and made payable to Price Law Group, APC at 6345 Balboa Blvd.,
                       Suite 247, Encino, CA 91316, within 30 days of receipt of both (i) a fully
                       executed copy of this Agreement and (ii) a copy of a W-9 form (current
                       IRS version) completed by Claimant and another by the payee.

               b.     Account Credits and Account Closure. In further consideration for
                      Claimant’s promises and covenants contained herein, Synchrony agrees to
                      apply an account credit to Claimant’s Accounts as follows:

                       i.      Synchrony will apply an account credit of One Thousand Forty-
                               Three Dollars and Fifty-Two Cents ($1,043.52) to Claimant’s
                               3032 JCP Account. Claimant remains responsible for any balance
                               after the credit is applied, including but not limited to changes
                               from any recent or subsequent purchases, payments, fees, or
                               interest. If this credit reduces the account to a zero balance, the
                               account will be closed.

                      ii.      Synchrony will apply an account credit of Two Thousand Eight
                               Hundred Twenty-Two Dollars and Fifty-Three Cents ($2,822,53)
                               to Claimant’s 9002 JCP Account. Claimant remains responsible
                               for any balance after the credit is applied, including but not
                               limited to changes from any recent or subsequent purchases,
                               payments, fees, or interest. If this credit reduces the account to a
                               zero balance, the account will be closed.




                                            Page 3 of 9
Case 8:17-cv-00885-JVS-KES Document 56-1 Filed 09/30/19 Page 79 of 84 Page ID
                                  #:1224




                c.   Synchrony will apply the credits referenced herein within 30 days of
                     receipt of a fully executed copy of this Agreement. Synchrony also agrees
                     to close any of the Accounts reduced to a zero balance by the application
                     of the account credits referenced herein within 30 days of receipt of a folly
                     executed copy of this Agreement. Nothing herein shall alter or amend the
                     terms of any cardholder agreement for any credit card account of Claimant
                     with Synchrony that is not closed under the terms of this Agreement.

               d.    Credit Reporting. Synchrony shall, if not already done, request, by
                     electronically submitting a Universal Data Form (“UDF”) or by other
                     similar means, the deletion of any credit reporting of the JCP Accounts
                     concerning Plaintiff by Synchrony to any or all of the following Consumer
                     Reporting Agencies (“CRAs”) to which it reports relating to the JCP
                     Accounts, including Equifax Information Services LLC; Experian
                     Information Solutions, Inc.; Trans Union LLC; and Innovis Data
                     Solutions, Inc.

                     i.      Plaintiff acknowledges that it may take up to sixty (60) days for
                             the CRAs to update Plaintiffs credit history. If at any time
                             following sixty (60) days after execution of this Agreement by
                             the Parties, Plaintiff determines that one or more of the CRAs
                             have not complied with Synchrony’s request as set forth above,
                             Plaintiff agrees to provide prompt written notice to Timothy
                             Relich, 20 Stanwix Street, Suite 1200, Pittsburgh PA 15222, and
                             Joline White, Synchrony Financial, 900 Concourse Drive, Rapid
                             City, SD 57703 and provide copies of the report of any CRAs for
                             which Plaintiff contends the reporting of the Account does not
                             comply with Synchrony’s request. In that event, Synchrony will,
                             within thirty (30) business days following receipt of such notice
                             and report(s), request again that the CRAs update Plaintiffs
                             credit reports in the manner previously requested. Plaintiff
                             agrees that Plaintiffs redress under the provisions of this
                             paragraph shall be Plaintiffs sole remedy, provided that
                             Synchrony, after receiving notice from Plaintiff, resubmits the
                             requests described above within the timeframe set forth in this
                             Paragraph.

               e.    Plaintiff further acknowledges that Synchrony does not control the
                     contents of credit reports prepared and issued by any CRAs or what is
                     reported to the CRAs by any subsequent owner or servicer of the JCP
                     Accounts after Synchrony sold the same. To the extent that Synchrony
                     complies with this Agreement and notifies the CRAs as agreed herein,
                     Plaintiff agrees to hold Synchrony harmless in the event any CRAs do not
                     properly update the reporting.




                                         Page 4 of 9
Case 8:17-cv-00885-JVS-KES Document 56-1 Filed 09/30/19 Page 80 of 84 Page ID
                                  #:1225




                  IV.    REPRESENTATIONS, WARRANTIES and OTHER TERMS

              4.     Entire Agreement. This Agreement constitutes the entire agreement and
      understanding between the Parties, and supersedes any and all prior oral and written agreements
      and understandings. No representation, warranty, condition, understanding or agreement of any
      kind with respect to the subject matter shall be relied upon by them except those contained
      herein. Nothing herein shall alter or amend the terms of any cardholder agreement for any credit
      card account of Claimant with Synchrony that is not closed under the terms of this Agreement,

             5.     Modification. No provision of this Agreement may be waived, amended or
      modified in any respect whatsoever, except by written agreement signed by the Parties.

             6.     Severability. If any provision of this Agreement is held to be invalid, void or
     unenforceable, all other provisions of this Agreement nevertheless will remain in full force and
     effect.

             7.     Full Authority. The Parties represent that they have full authority to enter into
      this Agreement, and that they are competent and over the age of majority.

             8.     Terms Read and Understood. Each Party represents that it has carefully read and
     fully understands the terms, conditions, legal effects and intent of this Agreement, and that it has
     had the opportunity to consult with independent legal counsel. Each Party acknowledges that it
     received a copy of this Agreement before signing it, and that it understands that every provision
     of this Agreement is contractual and legally binding.

             9.     No Duress. Each Party agrees to sign this Agreement as its own voluntary act and
     deed, and represents that such execution was not the result of any duress, coercion or undue
     influence.

              10.    No Admissions. The Parties acknowledge and agree that this Agreement is a
     compromise settlement of disputed claims, and that the sums and covenants given in
     consideration of this Agreement, as well as the execution of this Agreement and the actions taken
     pursuant to this Agreement, shall not be construed to be an admission of fault or liability on the
     part of any Party with respect to the Litigation or Arbitration, the Accounts, or the disputed
     matters set forth above.

              11.     No Representations, Each Party represents and warrants that no representations
     made by the other party about the nature and extent of the claims, damages, losses, injuries, legal
     liability, or financial responsibility, if any, have induced it to enter into this Agreement. In
     agreeing to the terms and conditions of this Agreement, each Party represents and warrants that it
     has considered not only all known facts, damages and losses, but also the fact that consequences
     not now known may result from occurrences or events that may have given rise to the claims
     released in this Agreement.

              12.    Parties to Bear Own Costs and Attorney's Fees. Each Party will bear its own
     costs, expenses, and claims to interest and attorneys’ fees, whether taxable or otherwise, incurred
     in or arising out of, or in any way connected with, the matters which are referenced or covered in
     the release referenced above or which are otherwise related to the subject of this Agreement.

                                                 Page 5 of 9
Case 8:17-cv-00885-JVS-KES Document 56-1 Filed 09/30/19 Page 81 of 84 Page ID
                                  #:1226




              13.     Confidentiality. As further consideration for the payment of the sums mentioned
      above and for other good and valuable consideration, Claimant agrees that Claimant and
      Claimant’s attomey(s) will not at any time disclose, reveal, or divulge the terms of this
      Agreement, including but not limited to, the amount of payment recited herein, the source or
      sources of settlement funds, and the basis on which said payments are computed, to any person,
      firm, corporation, or any entity whatsoever, other than (1) to appropriate governmental taxing
      authorities and accountants and tax advisors, if any, who prepare tax returns for Claimant; (2)
      with the other Parties express, written consent; or (3) if subpoenaed or ordered by a court,
      provided that the non-disclosing Parties are given at least ten calendar days’ notice to assert any
      objections prior to the testimony or production of this Agreement by Claimant. Claimant agrees
      to waive any objection to the non-disclosing Party’s request that the document production or
      testimony be done in camera and under seal. Furthermore, Claimant and Claimant’s counsel shall
      not post or otherwise disclose or reveal to any person or entity any Infonnation on the Internet or
      any other media outlet, including but not limited to websites or newspaper’s, email. Facebook,
      MySpace, and Twitter.

              14.    Non-disparagement. Claimant represents and warrants, on behalf of Claimant,
      Claimant’s heirs, and agents, that they shall refrain from publishing, in writing or verbally, any
      disparaging comments about Synchrony, or Synchrony’s officers, directors, employees and
      attorneys (“Disparaging Statements”). Claimant further covenants and agrees that any and all
      Disparaging Statements currently posted on any website, webpage, weblog and/or otherwise
      accessible on the internet, shall be removed within seven (7) days of execution of this
      Agreement.

              15.    No Assignment. Claimant warrants and represents that Claimant is the owner of
     all claims sought to be released herein, and that none of the claims or causes of action relating to
     the Litigation or Arbitration have been sold, or assigned, or otherwise disposed of, either
     voluntarily or involuntarily. Claimant further agrees to indemnify, defend and hold harmless the
     Releasee(s) from and against any losses, damages, attorneys’ fees, costs of suit and expenses
     arising out of any claim made or action instituted by any person or entity who claims to be the
     beneficiary of such assignment or transfer, and to pay and satisfy any judgment or settlement
     resulting from such claim or action.

              16.     Successors and Assigns. The provisions of this Agreement shall be binding and
      inure to the benefit of each of the Parties and their respective heirs, executors, administrators,
      agents, representatives, successors and assigns.

             17.   Governing Law. This Agreement shall be interpreted, enforced and governed in
     accordance with the laws of the State of California, regardless of any conflicts-of-laws
     principles.

             18.     Tax Consequences. Claimant acknowledges that Claimant has not sought,
     received, or relied on Synchrony, Synchrony’s counsel or any agent of Synchrony for any tax
     advice of any kind with respect to the effects of this Agreement or the delivery of any
     consideration, monetary or otherwise identified herein. Synchrony may be required to file
     certain IRS Form(s) 1099 or other information returns with the Internal Revenue Service with
     respect to any consideration provided to Claimant as part of this Agreement. Furthermore, to the

                                                  Page 6 of 9
Case 8:17-cv-00885-JVS-KES Document 56-1 Filed 09/30/19 Page 82 of 84 Page ID
                                  #:1227




      extent required by applicable law, Synchrony will impose withholding on any such consideration
      and file information returns with the relevant tax authorities as required. Claimant has been
      advised to consult with tax counsel of Claimant’s own choice to seek legal and/or tax advice
      regarding the tax consequences of any such consideration.

              19.     Ambiguities. Each of the Parties have reviewed this Agreement, and agree that
      the rule of interpretation stating that any ambiguities are to be resolved against the drafting party
      shall not be employed in the interpretation of this Agreement.

              20-     Counterparts and Facsimile Signatures. This Agreement may be executed in two
      or more counterparts, each of which shall be deemed an original, but all of which together shall
      constitute one and the same instrument. Electronic, pdf or fax signatures shall be considered
      original signatures.

             21.      Headings. The headings of this Agreement arc for convenience or reference only,
      and shall not limit, expand, modify or otherwise affect the meaning of any provision of this
      Agreement.

                                   [remainder of page intentionally blank]




                                                  Page 7 of 9
Case 8:17-cv-00885-JVS-KES Document 56-1 Filed 09/30/19 Page 83 of 84 Page ID
                                  #:1228




                              ft® 3   o- ■   ' :•.   <'/.■'■' " ■   '
                                                                                                                         ’ .'-j-f -

  (   «; \ <XA^   V^«t
                         WS       ?                                                                 xs<iSh f "^.T $
                                                                                                               !•«(?>/
                                                                                                                                      t"’,- fe'|1:   i*'-r




                                                                             <5>:<•   ':■ ’’*' -4     -i> -‘




                                                                PagaS of 9' ->f
Case 8:17-cv-00885-JVS-KES Document 56-1 Filed 09/30/19 Page 84 of 84 Page ID
                                  #:1229




     Date Executed:
                      Jan 3, 2019            SYNCHRONY BANK


                                             By:    ic Berkowit

                                                   Eric Berkowitz, Senior Counsel




                                    Page 9 of 9
